Case 5:16-cv-10444-JEL-MKM ECF No. 1162 filed 06/10/20   PageID.28340   Page 1 of 89




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


   In re Flint Water Cases.                        Judith E. Levy
                                             United States District Judge
   ________________________________/

   This Order Relates To:

   ALL CASES

   ________________________________/

          FOURTH AMENDED CASE MANAGEMENT ORDER

        This Case Management Order (CMO) shall not apply to those

  defendants who have not filed an answer, except as otherwise provided

  by Court order. Any defendant to which this order does not apply shall

  be treated as a non-party for the purposes of discovery, subject to the

  defendant’s properly raised objection. Non-parties who have been

  previously identified as defendants shall be entitled to participate in

  discovery initiated by other parties. If and when any such defendants file

  an answer, such defendants shall be entitled to initiate discovery, the

  timing and manner of which shall then be established by this Court.
Case 5:16-cv-10444-JEL-MKM ECF No. 1162 filed 06/10/20                          PageID.28341          Page 2 of 89




  Contents
  I. Discovery Coordination Protocol ......................................................... 3
     A.    Scope ............................................................................................... 3
     B.    Definitions ...................................................................................... 5
     C.    Depositions ..................................................................................... 7
     D.    Other Coordination Obligations .................................................. 11
  II. Preliminary Discovery ....................................................................... 14
     A.    Documents-Only Subpoenas to Non-Parties ............................... 14
     B.    Exchange of Freedom of Information Act Materials ................... 21
  III. Written Discovery .............................................................................. 23
     A.    Privilege Logs ............................................................................... 23
     B.    Requests for Documents and Tangible Things ............................ 25
     C.    Interrogatories ............................................................................. 27
     D.    Requests for Admission ................................................................ 29
     E.    Pending Criminal Charges .......................................................... 30
  IV. Requests for Entry on, Inspection, Sampling, and Testing of Land. 30
  V. Fact Witness Depositions .................................................................. 32
     A.    Testimonial Depositions............................................................... 32
     B. Depositions of Health Care Providers, and Education and
     Plumbing Professionals ....................................................................... 33
     C.    Pending Criminal Charges .......................................................... 34
     D.    Deposition Protocol Order ............................................................ 34
  VI. Plaintiff Examinations ...................................................................... 58
  VII.     Expert Witnesses ......................................................................... 58
  VIII. Class Certification in Carthan ..................................................... 60
  IX. Notices of Non-Parties at Fault in the Individual Actions ............... 60
  X. Bellwether Trial Proceedings in the Individual Cases ..................... 61
     A.    First Bellwether Group ................................................................ 61

                                                        2
Case 5:16-cv-10444-JEL-MKM ECF No. 1162 filed 06/10/20                          PageID.28342         Page 3 of 89




         1.      First Bellwether Pool Selection ................................................. 61
         2.      Second Bellwether Pool Selection and Written Discovery ....... 62
         3.      Third Bellwether Pool Selection and Further Discovery ......... 65
         4.      Expert Depositions .................................................................... 68
       B.     Second Bellwether Group ............................................................ 70
         1.      First Bellwether Pool Selection ................................................. 70
         2.      Second Bellwether Pool Selection and Written Discovery ....... 71
         3.      Third Bellwether Pool Selection and Further Discovery ......... 71
         4.      Fourth Bellwether Selection Pool ............................................. 73
         5.      Pretrial Motions ........................................................................ 73
  XI. Initial Discovery in Legionella Cases ................................................ 74
       A.     Definitions .................................................................................... 74
       B.     Disclosure of Prior Discovery ....................................................... 76
       C.     Discovery in Federal Flint Legionella Cases ............................... 79
  XII.        Discovery Dispute Protocol .......................................................... 85
  XIII. Pretrial Motions and Completion Date for Discovery ................. 87
  XIV.        Definitions .................................................................................... 87
  XV.         Appendices.................................................................................... 88


  I.        Discovery Coordination Protocol

            A.      Scope

            (1) The purpose of this Order is to effectuate efficiency and limit

  duplication in the discovery processes associated with litigation arising

  out of claims made regarding the use of the Flint River as a water source.

  Section I (Discovery Coordination Protocol) was adapted from the

  Amended Discovery Coordination Protocol Order (ECF No. 675) and now
                                                         3
Case 5:16-cv-10444-JEL-MKM ECF No. 1162 filed 06/10/20   PageID.28343   Page 4 of 89




  supersedes that order.

       (2) This Order is not intended to serve as an instrument to

  circumvent each Judge’s authority over his or her own docket, but rather

  as an instrument that allows for notice, attendance, and participation,

  if appropriate, in the discovery processes in the various venues wherein

  litigation involving the same or similar parties are pending in actions

  arising out of the same or similar events.

       (3) This Order shall apply to all cases, currently or in the future,

  consolidated or coordinated into the Flint Water Cases before the

  Honorable Judith E. Levy. In that regard, it applies to all discovery

  permitted under the Federal Rules of Civil Procedure, including,

  without limitation: (i) depositions noticed under Rule 30; (ii) document

  requests and requests to inspect and/or permit entry onto property

  issued under Rule 34; (iii) subpoenas duces tecum issued under Rule

  45 (iv) interrogatories under Rule 33; (v) motions for physical and

  mental examination under Rule 35; and (vi) requests for admission

  under Rule 36.

       (4) The Court recognizes that effective coordination will require the

  approval and cooperation of the judges in the various state and federal


                                        4
Case 5:16-cv-10444-JEL-MKM ECF No. 1162 filed 06/10/20     PageID.28344    Page 5 of 89




  cases that are not consolidated in the current case (5:16-cv-10444),

  including the entry of a complementary order(s) sufficient to accomplish

  that coordination in those other cases.1

        B.    Definitions

       (1) “Federal Flint Water Cases” means all cases that are, currently

  or in the future, consolidated or coordinated into the above captioned

  case; and, subject to the entry of necessary complementary order(s): (i)

  In re FTCA Flint Water Cases, Case No. 17-11218, currently pending

  before the Hon. Linda V. Parker2 and (ii) any other federal court cases

  for which the Court determines that discovery coordination would be in

  the interest of justice.

       (2) “State Flint Water Cases” means, subject to the entry of any

  necessary complementary order(s), all cases that are, currently or in the

  future, consolidated or coordinated into: (i) the In re Flint Water



         1  McLaren Regional Medical Center (“MRMC”) reserves the right to object to
   the entry of a complementary order in any state court case against MRMC in which
   it is alleged that individuals contracted Legionnaires’ Disease at McLaren Flint
   Hospital after April 2014. All parties to cases in other venues, including state
   courts, the Michigan Court of Claims, and In re FTCA Flint Water Cases, Case No.
   17-11218 shall have the right to object to the entry of a complementary order in
   those cases.
         2 The Hon. Linda V. Parker entered a complementary Discovery Coordination

  Protocol Order on March 3, 2020. (17-11218, ECF 112.)
                                          5
Case 5:16-cv-10444-JEL-MKM ECF No. 1162 filed 06/10/20        PageID.28345    Page 6 of 89




  Litigation, Case No. 17-108646-NO, in the Circuit Court of Genesee

  County, Michigan, (ii) the several legionella related cases before the

  Hon. Joseph J. Farah in Genesee County; (iii) Tamara Nappier et al. v.

  Snyder et. al., Case No. 16-71 in the Michigan Court of Claims; and (iv)

  any other state court cases for which the Court determines that

  discovery coordination would be in the interest of justice.3

       (3) “Flint Water Cases” means the Federal Flint Water Cases and

  the State Flint Water Cases, collectively. “CACC”                     means the

  Consolidated Amended Class Action Complaint pending in Carthan v.

  Snyder, 16-cv-10444.

       (4) “Putative Class Action Plaintiffs” means: (i) the named plaintiffs

  identified in the pending CACC and any subsequent Federal Flint Water

  case brought as a putative class action; and (ii) the named plaintiffs

  identified in any currently pending class actions or later filed class actions

  in the State Flint Water Cases brought as a putative class action.

       (5) “Individual Plaintiffs” means each plaintiff who: (i) has filed or

  in the future files a “Short-Form Complaint” adopting the Master Long


         3  The Hon. Richard B. Yuille entered a complementary discovery
   coordination order on October 1, 2018, in In re Flint Water Litigation, Case No. 17-
   108646-NO. This case was recently transferred to the Hon. Joseph J. Farah.
                                            6
Case 5:16-cv-10444-JEL-MKM ECF No. 1162 filed 06/10/20   PageID.28346   Page 7 of 89




  Form Complaint in either the Federal or State Court Flint Water Cases;

  or (ii) otherwise files a non-class complaint in either the Federal or State

  Court Flint Water Cases.

        C.    Depositions

       (1) Subject to Section I(C)(2) below, a witness may be deposed only

  once in the Flint Water Cases after the date of this order, except by order

  of the Court based on a showing of good cause or by agreement of all

  interested parties. For purposes of this order, good cause includes,

  without limitation, a party's not having had a meaningful opportunity

  to depose a witness because that witness's deposition was taken before

  resolution of that party's dispositive motion(s) in a Flint Water Case, or

  any other circumstance in which a party has not had a meaningful

  opportunity to depose a witness. Notwithstanding the foregoing, a party

  may depose as a fact witness under Rule 30(b)(1) or Rule 45, or the

  comparable state court procedural rule if the deposition is noticed in a

  state court proceeding, an individual who has been previously deposed

  or will be deposed solely as an entity's designee under Rule 30(b)(6) or

  the comparable state court procedural rule; but in such case the

  individual may be deposed only once in his or her capacity as a designee


                                        7
Case 5:16-cv-10444-JEL-MKM ECF No. 1162 filed 06/10/20   PageID.28347   Page 8 of 89




  and only once in his or her individual capacity. Nothing in this order

  shall be to the prejudice of any party's or witness's right to seek the

  protection of any court of competent jurisdiction from a deposition which

  the party or witness considers to be objectionable under the applicable

  law.

         (2) Depositions that are noticed in the Federal Flint Water Cases

  shall be noticed pursuant to the Federal Rules of Civil Procedure for a

  proposed date, time, and location, subject to the provisions of this Order.

  See also Section V(D) (Deposition Protocol). Depositions that are noticed

  in the State Flint Water Cases shall be noticed pursuant to the Michigan

  Court Rules for a proposed date, time, and location, subject to the

  provisions of this Order.

         (3) Prior Depositions.

         (a) To the extent counsel for parties to Flint Water Cases have

  participated before the date of this order in depositions taken in any case

  included within the definition of Federal Flint Water Cases, see Section

  I(B)(1), or in any case included within the definition of State Flint Water

  Cases, see Section I(B)(2), or in any other case arising out of

  contamination of the City of Flint municipal water supply, such counsel

                                        8
Case 5:16-cv-10444-JEL-MKM ECF No. 1162 filed 06/10/20    PageID.28348   Page 9 of 89




  shall, within 14 days after the date of this order, file with this Court a list

  that sets forth: (i) the full caption of each case in which he or she has

  participated in such depositions, (ii) the name of each person or entity

  deposed in each such action, (iii) the name of the party and attorney who

  noticed each such deposition, (iv) the date(s) on which the deposition was

  taken, (v) all means by which the deposition was recorded, whether

  stenographically, audiovisually, or otherwise, and (vi) whether any

  testimony taken or exhibits marked at the deposition are subject to the

  terms of any confidentiality or other protective order entered in the case

  in which the deposition was taken.

        (b) To the extent counsel for parties to Flint Water Cases have

  participated before the date of this order in depositions taken in any case

  included within the definition of Federal Flint Water Cases, see Section

  I(B)(1), or in any case included within the definition of State Flint Water

  Cases, see Section I(B)(2), or in any other case arising out of contamination

  of the City of Flint municipal water supply, such counsel shall supply

  complete and accurate copies of the transcripts, videotapes, and other

  recordings of, and the exhibits to, all such depositions to all counsel of

  record in Flint Water Cases to the extent such counsel of record request


                                         9
Case 5:16-cv-10444-JEL-MKM ECF No. 1162 filed 06/10/20      PageID.28349    Page 10 of
                                      89



  the transcripts, videotapes, other recordings, and exhibits in writing and

  agree to reimburse counsel providing them for the reasonable actual cost

  of providing the copies. Such transcripts, videotapes, other recordings,

  and exhibits shall be delivered to the attorney requesting them within 7

  calendar days after the request for them and agreement to reimburse is

  made. Provided, however, that this subsection shall not require delivery

  of transcripts, videotapes, or exhibits to the extent delivery in

  accordance with this subsection would contravene a confidentiality

  order or other protective order entered by the court with jurisdiction

  over the case in which the deposition was taken.

        (c) To the extent counsel for parties to Flint Water Cases have

  noticed, or have received notice of, depositions to be taken but not yet

  taken in any case included within the definition of Federal Flint Water

  Cases, see Section I(B)(1), or in any case included within the definition of

  State Flint Water Cases, see Section I(B)(2), or in any other case arising

  out of contamination of the City of Flint municipal water supply, such

  counsel shall forthwith file with this Court a list that sets forth: (i) the full

  caption of each case in which such deposition has been noticed, (ii) the

  name of each deponent named in each such notice, (iii) the name,

                                         10
Case 5:16-cv-10444-JEL-MKM ECF No. 1162 filed 06/10/20   PageID.28350   Page 11 of
                                      89



  telephone number, and e-mail address of the attorneys who have noticed

  each such deposition, (iv) and the date(s) for which the deposition has been

  noticed or will be taken.

        D.    Other Coordination Obligations

       (1) All parties to the Federal Flint Water Cases shall endeavor to

  avoid service of discovery in any Flint Water Case that is duplicative of

  discovery already served after the date of this order in another Flint

  Water Case.

      (2) Each party to the Federal Flint Water Cases shall use best efforts

  to be familiar with the documents and tangible things that have been

  produced and the written responses that have been made in response to

  earlier discovery requests in the Flint Water Cases so as to avoid

  unnecessary service of requests for documents and things that have

  already been produced in response to discovery requests in a Flint Water

  Case or to propound interrogatories to which complete and responsive

  answers have already been served in a Flint Water Case. Provided,

  however, that nothing in this Order impairs the right of any party to a

  Flint Water Case to serve requests for supplementation of prior discovery

  responses if the procedural rules of the court in which the requests for


                                       11
Case 5:16-cv-10444-JEL-MKM ECF No. 1162 filed 06/10/20   PageID.28351   Page 12 of
                                      89



  supplementation are served provide for such requests.

      (3) Registration of Counsel. All counsel in the Flint Water Cases who

  have not already filed an appearance in E.D. Mich. Case No. 16-10444

  are required to file an appearance as an interested party in that case. Any

  obligation for service and/or notice for matters covered by this Order shall

  be satisfied if filed in and served on all counsel listed in 16-10444. See

  ECF No. 312, PageID.11658–11659 for instructions on how to file an

  appearance as an interested party.

       (4) Service by Email. All parties shall be deemed to consent to service

  of any discovery document by email.

       (5) Prior Interrogatories and Document Requests

         (a) To the extent counsel for parties to Flint Water Cases have

  issued, before the date of this Order, interrogatories or document

  discovery (whether of parties or non-parties) (hereinafter “written

  discovery”) in any case included within the definition of Federal Flint

  Water Cases, see Section I(B)(1), or in any case included within the

  definition of State Flint Water Cases, see Section I(B)(2), or in any other

  case arising out of contamination of the City of Flint municipal water

  supply, such counsel shall, within 14 days after the date of this order, file

                                       12
Case 5:16-cv-10444-JEL-MKM ECF No. 1162 filed 06/10/20   PageID.28352   Page 13 of
                                      89



  with this Court a list that sets forth: (a) the full caption of each case in

  which the written discovery was issued, (b) the person or party to whom

  the written discovery was issued; (c) the title(s) and date of the written

  discovery; (c) whether responses to the written discovery were produced or

  served; (d) the responses are subject to the terms of any confidentiality or

  other protective order.

      (b) With reference to the written discovery disclosed, counsel for the

  issuing party shall supply complete and accurate copies of the written

  discovery responses, including any documents, to the extent that counsel

  for any other party request them in writing and agree to reimburse counsel

  providing them for the reasonable actual cost of providing the copies. Such

  written discovery responses shall be delivered to the attorney requesting

  them within 7 calendar days after the request for them and agreement to

  reimburse is made. Provided, however, that this subsection shall not

  require delivery of written discovery responses to the extent delivery in

  accordance with this subsection would contravene a confidentiality order

  or other protective order entered by the court with jurisdiction over the

  case in which the written discovery was issued.




                                       13
Case 5:16-cv-10444-JEL-MKM ECF No. 1162 filed 06/10/20   PageID.28353   Page 14 of
                                      89



  II.   Preliminary Discovery

        A.   Documents-Only Subpoenas to Non-Parties

        (1) This CMO applies to subpoenas issued in the Flint Water Cases

  to non-parties who are commanded by the subpoena to produce

  documents, electronically stored information, and tangible things but

  who are not commanded by the subpoena to provide testimony. This CMO

  supplements, but does not replace, the provisions addressing the same

  subject matter set forth in the Court’s Order Regarding Matters

  Discussed at the April 16, 2018 Status Conference. (ECF No. 452.) This

  order shall remain effective except as modified by further Court order or

  by stipulations entered on the docket in Case No. 16-cv-10444.

        (2) Interim Lead Counsel for the Putative Class, Co-Liaison

  Counsel, and/or any defendant may cause a subpoena to be properly

  served on a non-party in accordance with Federal Rule of Civil Procedure

  45 or with the non-party’s agreement to accept service by other means.

  Once an attorney drafts a non-party documents-only subpoena, he or she

  shall share the draft with counsel for the parties to the litigation as

  defined by the Case Management Order, or its then current iteration,

  who shall then have five business days to provide constructive comments,

  as well as to propose additional categories of documents, which proposals
                                      14
Case 5:16-cv-10444-JEL-MKM ECF No. 1162 filed 06/10/20   PageID.28354   Page 15 of
                                      89



  shall be shared with all counsel upon whom the draft was served. With

  regard to subpoenas proposed and not served prior to entry of this order,

  the foregoing five business day period shall commence upon issuance of

  this order. The subpoena’s originator may incorporate the proposed

  changes to the draft subpoena. After five business days have passed, the

  subpoena’s originator may serve the subpoena in accordance with the

  Federal Rules of Civil Procedure or pursuant to an agreement with the

  non-party to accept service (the “Initial Subpoena”), and shall deliver a

  copy of such issued subpoena to all parties of record. Within 5 business

  days of the service of the Initial Subpoena, counsel for the remaining

  parties to the litigation may serve a supplemental subpoena on the same

  non-party requesting additional categories of documents not included in

  the original subpoena (“Supplemental Subpoena”) and shall deliver a

  copy of such issued subpoena to all parties of record. The lawyer serving

  the Initial Subpoena shall at the time of such service advise the non-party

  that Supplemental Subpoenas may be served by the other parties to the

  litigation within 5 business days and that the non-party should produce

  the documents requested by all subpoenas in a contemporaneous

  production, provided that the production required by the Initial


                                      15
Case 5:16-cv-10444-JEL-MKM ECF No. 1162 filed 06/10/20   PageID.28355   Page 16 of
                                      89



  Subpoena and each Supplemental Subpoena shall be made upon counsel

  for each such requesting party, or that counsel’s document or copy service

  provider.

       (3) Prior to service of the Initial Subpoena, any party to the

  litigation may choose to be a co-signatory of the Initial Subpoena by

  advising the originator of that intent, and once so advised, the originator

  shall include any such party as a co-signatory of the Initial Subpoena.

  After service of the Initial Subpoena, and after service of each

  Supplemental Subpoena, each party to the litigation shall advise the

  originator(s) if that party would like to receive copies of the documents

  produced by the non-party. Counsel that has proposed changes to an

  Initial or Supplemental Subpoena is not deemed to be a signatory, or to

  have requested copies, regardless of whether the proposed changes were

  adopted by the originator.

       (4) Fifty percent of the costs associated with third-party discovery

  shall be borne by plaintiffs and fifty percent of the costs associated with

  third-party discovery shall be borne by defendants. As to how the

  defendants’ costs shall be allocated, the following provisions shall apply

  to the costs associated with the initial and any supplemental subpoena:


                                      16
Case 5:16-cv-10444-JEL-MKM ECF No. 1162 filed 06/10/20   PageID.28356   Page 17 of
                                      89



       (a) All defendants seeking discovery from a non-party shall

  contribute in equal shares to the costs associated with that discovery.

       (b) If a defendant that did not initially request or seek the discovery

  later wants access to the information, that party shall then become

  responsible for an equal share of the cost. The party or parties that

  initially requested the discovery shall maintain records of the costs

  incurred and the initial division of costs among defendants. If an

  additional defendant joins in the request or seeks access to the discovery

  after the costs have been allocated among the initial defendants, the

  initial defendants shall reallocate the costs by including the new

  defendant and the new defendant shall reimburse the initial defendants.

  For example, if four defendants initially requested the discovery, each

  defendant shall pay 25% of the costs. If a fifth defendant later joins in the

  request, each defendant shall pay 20% of the costs and the new defendant

  shall reimburse each of the initial four defendants 5% of the costs. For

  the purposes of this process, a defendant shall mean an individual named

  person or entity.

       (c) The initial parties shall not provide access to the discovery

  materials to a new party unless and until the new party pays the required


                                       17
Case 5:16-cv-10444-JEL-MKM ECF No. 1162 filed 06/10/20   PageID.28357   Page 18 of
                                      89



  amount.    This allocation formula shall apply           retroactively and

  prospectively to all such discovery costs incurred in the Flint Water

  Cases. Accordingly, parties that now seek to utilize discovery materials

  previously obtained by and at the expense of other parties must

  reimburse the “paying parties” in accordance with the formula above.

       (d) Any disputes about these provisions may be brought to the

  Special Master or to the Court for resolution.

       (5) The signatories may, but need not, agree (unanimously) to

  identify in the subpoena itself one or more of themselves as persons who

  the non-party recipient should contact with questions about the

  subpoena. Agreements to modify the non-party documents-only

  subpoena, including without limitation to enlarge the time for responding

  to it, to change the specified place or manner of production of materials

  requested by it, or to modify the scope or description of the requested

  materials, must be unanimous by the signatories of the subpoena. If

  unanimity cannot be achieved with reasonable promptness, any

  signatory may contact the Special Master to schedule a telephone hearing

  to resolve the dispute.




                                      18
Case 5:16-cv-10444-JEL-MKM ECF No. 1162 filed 06/10/20   PageID.28358   Page 19 of
                                      89



       (6) If a non-party serves objections to a non-party documents-only

  subpoena or moves for a protective order with respect to the subpoena or

  to quash it, Interim Co-Lead Class Counsel may bring a motion on behalf

  of the plaintiffs named in the Consolidated Amended Class Action

  Complaint to compel compliance with all or part of the subpoena or may

  oppose in whole or in part the motion for a protective order or to quash;

  plaintiffs’ Co-Liaison Counsel may do likewise on behalf of the plaintiffs

  for whom they are counsel of record or at the request of any other

  individual plaintiff’s counsel of record; and counsel of record for any

  answering parties may do likewise on their clients’ behalf. If and only if

  plaintiffs’ Co-Liaison Counsel refuse to bring a motion to compel

  compliance at the request of an individual plaintiff’s counsel of record, or

  to oppose at the request of such other counsel of record a non-party’s

  motion for a protective order or to quash, may such other individual

  plaintiff’s counsel of record bring such a motion or file such opposition.

       (7) The attorney who receives a non-party’s production in response

  to a documents-only subpoena shall without delay notify in writing

  interim Co-Lead Class Counsel, plaintiffs’ Co-Liaison Counsel, and the

  lawyers representing the parties of his or her receipt of the production


                                      19
Case 5:16-cv-10444-JEL-MKM ECF No. 1162 filed 06/10/20   PageID.28359   Page 20 of
                                      89



  and shall thereafter provide copies of all or any parts of the production to

  the attorneys for parties to the Flint Water Cases who make written

  request and pay for them. Production to such other attorneys shall be in

  the same form and order as the materials were produced by the non-party

  unless otherwise agreed in writing and shall occur as soon as is

  reasonably feasible in light of the form and volume of the production.

  Transmission of the produced materials should be by the most economical

  means that is reasonably feasible, such as, for example, e-mail, FTP, or

  other electronic means. In addition to payment to the non-party for the

  cost of responding to the subpoena, each party that receives a copy of the

  production must promptly reimburse the attorney who provided it for the

  reasonable actual copying and transmission cost incurred by that

  attorney in supplying the copy of the production.

       (8) Consistent with this Court’s Order Preserving Certain

  Immunities and Defenses for Purposes of Limited Pre-Answer Discovery

  (ECF No. 467), joinder in or assent to the motion for entry of this order,

  and participation in the activities described in this order, does not

  constitute a waiver of any Fifth Amendment privilege or immunity,




                                      20
Case 5:16-cv-10444-JEL-MKM ECF No. 1162 filed 06/10/20    PageID.28360   Page 21 of
                                      89



  Eleventh Amendment privilege or immunity, qualified immunity, or

  other governmental immunity defenses.

       B.      Exchange of Freedom of Information Act Materials

       (1) Within seven (7) days from entry of the original CMO (May 7,

  2019), Co-Lead Class Counsel and Co-Liaison Counsel will give written

  notice to counsel for defendants of documents and other information that

  they have obtained by means of Freedom of Information Act (FOIA)

  requests submitted pursuant to 5 U.S.C. § 552, Mich. Comp. Laws §§

  15.231–246, or any statute or regulation of similar purpose in any other

  state. This paragraph applies only to information obtained relating to the

  alleged contamination of the City of Flint water supply on or after April

  25, 2014.

       (2) The notice described above shall concisely identify the public

  person,     agency,   or   entity   that   provided    the   FOIA   response,

  approximately when the response was provided, the form in which it was

  provided, approximately how large the response was, and the general

  types of materials included in the response. Counsel who wish to obtain

  copies of the materials identified in the notice may do so from the counsel

  who provided the notice, but must reimburse for the reasonable actual


                                        21
Case 5:16-cv-10444-JEL-MKM ECF No. 1162 filed 06/10/20   PageID.28361   Page 22 of
                                      89



  expense of providing them. Copies should be produced in the same form

  in which they were produced in response to the FOIA request unless they

  are no longer available in that form. Counsel have an obligation to

  ascertain the FOIA materials over which they have control.

       (3) Within seven (7) days from entry of the original CMO (May 7,

  2019), counsel for defendants will give written notice to Co-Lead Class

  Counsel and Co-Liaison Counsel of documents and other information

  that they have obtained by means of Freedom of Information Act (FOIA)

  requests submitted pursuant to 5 U.S.C. § 552, Mich. Comp. Laws §§

  15.231–246, or any statute or regulation of similar purpose in any other

  state. This paragraph applies only to information obtained relating to the

  alleged contamination of the City of Flint water supply on or after April

  25, 2014. The same procedures and requirements described in paragraph

  I.B(2) shall regulate the production of documents in this paragraph.

       (4) All requests for FOIA information authorized under this Section

  shall be made no later than thirty-seven (37) days from entry of this CMO

  (June 6, 2019). Production of documents shall be made within fourteen

  (14) days after a requesting party delivers its written request.




                                      22
Case 5:16-cv-10444-JEL-MKM ECF No. 1162 filed 06/10/20   PageID.28362   Page 23 of
                                      89



  III. Written Discovery

       A.    Privilege Logs

       (1) Each party must maintain a log of potentially Privileged

  Communications.

       (2) No party must include in its privilege log Privileged

  Communications between the party or the party’s employees and the

  attorneys who represent the party in the Flint Water Cases or related

  litigation. With defendants, this paragraph only applies to Privileged

  Communications created or occurring on or after the date that a

  complaint was filed naming the defendant as a party to the Flint Water

  Cases or a related matter in this Court or any other. With plaintiffs, this

  paragraph only applies to Privileged Communications that were had on

  or after the date that the plaintiff filed a complaint in the Flint Water

  Cases or a related matter in this Court or any other. This exception shall

  not apply to communications shared with someone other than the party,

  or the party’s employees, attorneys, experts, or insurer.

       (3) The parties are not required to log Privileged Communications

  that are shared among parties who share a Joint Defense Agreement or

  Common Interest Agreement.


                                      23
Case 5:16-cv-10444-JEL-MKM ECF No. 1162 filed 06/10/20   PageID.28363   Page 24 of
                                      89



       (4) No plaintiff must include in its privilege log confidential

  communications between the plaintiff's attorneys and Co-Lead Class

  Counsel or Co-Liaison Counsel, if the communications relate to matters

  within the scope of their duties. Similarly, no defendant in any Flint

  Water Case must include in its privilege log confidential communications

  between that defendant's attorneys and members of the Defense

  Executive Committee, if the communications relate to matters within the

  scope of their duties.

       (5) No plaintiff who is also a plaintiff in a Genesee County case

  included within that court's Flint Water Litigation must include in its

  privilege log confidential communications between the plaintiff's

  attorneys and Lead Co-Liaison Counsel and Lead Class Action Counsel

  as appointed by the Genesee County Circuit Court, if the communications

  relate to matters within the scope of their duties. Similarly, no defendant

  who is also a defendant in a Genesee County action included within that

  court's Flint Water Litigation must include in its privilege log

  confidential communications between the defendant's attorneys and the

  lead defense counsel and defendants' lead class action counsel as




                                      24
Case 5:16-cv-10444-JEL-MKM ECF No. 1162 filed 06/10/20   PageID.28364   Page 25 of
                                      89



  appointed by the Genesee County Circuit Court, if the communications

  relate to matters within the scope of their duties.

       (6) The failure to include in a privilege log any Privileged

  Communication exempted by this section shall not constitute a waiver of

  the privilege.

       (7) As used in this Section, references to an attorney includes other

  attorneys and employees in an attorney's firm, outside counsel, contract

  attorneys, and legal services vendors hired by an attorney's firm. With

  respect to parties that are not natural persons, it also includes in-house

  attorneys and other employees on the party's legal staff and legal services

  vendors hired by the party.

       B.    Requests for Documents and Tangible Things

       (1) Beginning seven (7) days from entry of the original CMO (May

  7, 2019), Co-Lead Class Counsel and Co-Liaison Counsel may serve

  requests for production of documents and tangible things on defendants.

  These counsel will coordinate so that defendants shall not need to

  respond to the same request twice. Beginning seven (7) days from entry

  of the original CMO (May 7, 2019), counsel for defendants may also serve

  requests for production of documents and tangible things on the named


                                      25
Case 5:16-cv-10444-JEL-MKM ECF No. 1162 filed 06/10/20   PageID.28365   Page 26 of
                                      89



  plaintiffs in the consolidated putative class action Carthan v. Snyder, No.

  16-cv-10444. However, no defendant may serve such requests on any

  named plaintiff whose claims against that defendant have been

  dismissed in their entirety.

       (2) Beginning seven (7) days from entry of the original CMO (May

  7, 2019), each defendant may serve requests for production of documents

  and tangible things on other defendants. However, no defendant may

  serve such requests on any defendant which is not a current codefendant

  with it in at least one of the Flint Water Cases.

       (3) Parties shall follow Federal Rule of Civil Procedure 34(b)(2)(A)

  in responding to requests for production of documents and tangible

  things. Within ninety-seven (97) days from entry of the original CMO

  (August 5, 2019), parties shall substantially complete requests for

  production of documents and tangible things (“Substantial Completion”),

  with the exception that this deadline only applies to requests made

  within fourteen (14) days from entry of the original CMO (May 14, 2019).

       (4) Counsel for defendants shall serve requests for production of

  documents and tangible things on plaintiffs in the individual cases




                                      26
Case 5:16-cv-10444-JEL-MKM ECF No. 1162 filed 06/10/20   PageID.28366   Page 27 of
                                      89



  pursuant to Section X (Bellwether Trial Proceedings in the Individual

  Cases).

       C.    Interrogatories

       (1) Beginning seven (7) days from entry of the original CMO (May

  7, 2019), Co-Lead Class Counsel and Co-Liaison Counsel may serve

  interrogatories on defendants. These counsel will coordinate so that

  defendants shall not need to respond to the same interrogatory request

  twice. Beginning seven (7) days from entry of the original CMO (May 7,

  2019), counsel for defendants may also serve interrogatories on the

  named plaintiffs in Carthan. However, no defendant may serve such

  interrogatories on any named plaintiff whose claims against that

  defendant have been dismissed in their entirety.

       (2) Co-Lead Class Counsel and Co-Liaison Counsel may serve no

  more than thirty (30) interrogatories on each defendant (or, in the case

  of the VNA Defendants and the LAN Defendants, on each group of

  defendants). These interrogatories may be served divided up into sets of

  interrogatories, but no more than a total of thirty (30) may be served on

  any defendant unless otherwise agreed by all interested parties or with

  leave of court.


                                      27
Case 5:16-cv-10444-JEL-MKM ECF No. 1162 filed 06/10/20       PageID.28367    Page 28 of
                                      89



        (3)   Defendants       may     collectively    serve    twenty-five     (25)

  interrogatories on each named plaintiff in Carthan. Additionally, each

  defendant may individually serve five (5) interrogatories on each named

  plaintiff in Carthan.4 These interrogatories may be divided up into sets

  of interrogatories, but no more than the limits described in this

  paragraph may be served on any named plaintiff in Carthan unless

  otherwise agreed by all interested parties or with leave of court.

        (4) Beginning seven (7) days from entry of the original CMO (May

  7, 2019), defendants (or, in the case of the VNA Defendants and the LAN

  Defendants, each group of defendants) may serve twenty-five (25)

  interrogatories on each other defendant (or, in the case of the VNA

  Defendants and the LAN Defendants, on each group of defendants).

  These interrogatories may be divided up into sets of interrogatories, but

  no more than twenty-five (25) may be served on any defendant by any

  other defendant unless otherwise agreed by all interested parties or with

  leave of court.




        4  Defendants who file an answer after April 30, 2019, may individually serve
  ten (10) interrogatories on each named plaintiff.
                                          28
Case 5:16-cv-10444-JEL-MKM ECF No. 1162 filed 06/10/20   PageID.28368   Page 29 of
                                      89



       (5) No defendant may serve any interrogatories on any defendant

  which is not a current codefendant with it in at least one of the Flint

  Water Cases.

       (6) Counsel for defendants shall serve interrogatories on plaintiffs

  in the Individual Cases pursuant to Section X (Bellwether Trial

  Proceedings in the Individual Cases).

       D.    Requests for Admission

       (1) Beginning seven (7) days from entry of the original CMO (May

  7, 2019), Co-Lead Class Counsel and Co-Liaison Counsel may serve

  requests for admission on defendants. These counsel will coordinate so

  that defendants shall not need to respond to the same request twice.

  Beginning seven (7) days from entry of the original CMO (May 7, 2019),

  defendants may also serve requests for admission on the named plaintiffs

  in Carthan. No defendant may serve a request on any plaintiff whose

  claims against that defendant have been dismissed in their entirety.

       (2) Beginning seven (7) days from entry of the original CMO (May

  7, 2019), defendants (or, in the case of the VNA Defendants and the LAN

  Defendants, each group of defendants) may serve on each other

  defendant (or, in the case of the VNA Defendants and the LAN


                                      29
Case 5:16-cv-10444-JEL-MKM ECF No. 1162 filed 06/10/20   PageID.28369   Page 30 of
                                      89



  Defendants, on each group of defendants) no more than twenty-five (25)

  requests for admission. These requests may be divided up into sets of

  requests, but no more than twenty-five (25) may be served on any

  defendant by any other defendant unless otherwise agreed by all

  interested parties or with leave of court.

       (3) No defendant may serve any requests for admission on any

  defendant which is not a current codefendant with it in at least one of the

  Flint Water Cases.

       (4) Counsel for defendants shall serve requests for admission on

  plaintiffs in the Individual Cases pursuant to Section X (Bellwether Trial

  Proceedings in the Individual Cases).

       E.    Pending Criminal Charges

       Defendants who are subject to pending criminal charges may

  petition the Court for relief from written discovery until after the final

  resolution of those criminal charges.

  IV. Requests for Entry on, Inspection, Sampling, and Testing of
  Land

       (1) Beginning thirty-seven (37) days from entry of the original CMO

  (June 6, 2019), Co-Lead Class Counsel and Co-Liaison Counsel may serve

  requests for entry on, inspection, sampling, and testing of land on

                                      30
Case 5:16-cv-10444-JEL-MKM ECF No. 1162 filed 06/10/20   PageID.28370   Page 31 of
                                      89



  defendants. Plaintiffs shall have the collective right to enter on, inspect,

  sample, and test each piece of land owned or otherwise controlled by each

  defendant only once, unless otherwise agreed by all interested parties or

  with leave of court. Each entry shall not last more than seven (7) hours,

  unless otherwise agreed by all interested parties or with leave of court.

       (2) Beginning thirty-seven (37) days from entry of the original CMO

  (June 6, 2019), defendants may serve requests for entry on, inspection,

  sampling, and testing of land on the named plaintiffs in Carthan.

  Defendants shall have the collective right to enter on, inspect, sample,

  and test each piece of land owned or otherwise controlled by each named

  plaintiff only once, unless otherwise agreed by all interested parties or

  with leave of court. Each entry shall not last more than seven (7) hours,

  unless otherwise agreed by all interested parties or with leave of court.

       (3) Beginning thirty-seven (37) days from entry of the original CMO

  (June 6, 2019), defendants (or, in the case of the VNA Defendants and

  the LAN Defendants, each group of defendants) may serve requests for

  entry on, inspection, sampling, and testing of land on each other

  defendant (or, in the case of the VNA Defendants and the LAN

  Defendants, on each group of defendants). No defendant may serve any


                                      31
Case 5:16-cv-10444-JEL-MKM ECF No. 1162 filed 06/10/20   PageID.28371   Page 32 of
                                      89



  requests for entry on, inspection, sampling, and testing of land on any

  defendant which is not a current codefendant with it in at least one of the

  Flint Water Cases.

       (4) Counsel for defendants shall serve requests for entry on,

  inspection, sampling, and testing of land on plaintiffs in the Individual

  Cases pursuant to Section X (Bellwether Trial Proceedings in the

  Individual Cases).

  V.   Fact Witness Depositions

       A.    Testimonial Depositions

       (1) Beginning thirty (30) days from substantial completion of

  document production (September 4, 2019), parties may begin serving

  parties and non-parties with notices of testimonial deposition. However,

  this is with the exception of the plaintiffs in the individual cases who

  shall be served in accordance with Section X (Bellwether Trial

  Proceedings in the Individual Cases).

       (2) No deposition notice shall specify a deposition date that is less

  than thirty (30) days from the date the notice is served, unless otherwise

  agreed by all interested parties or with leave of court.

       (3) There shall not be any numerical limit on the number of

  testimonial depositions any party may take as a matter of right—the
                                   32
Case 5:16-cv-10444-JEL-MKM ECF No. 1162 filed 06/10/20   PageID.28372   Page 33 of
                                      89



  provisions of Federal Rule of Civil Procedure 30(a)(2)(i) shall not apply—

  but any party or non-party may move for a protective order with respect

  to any deposition for any of the reasons recognized in the Federal Rules

  of Civil Procedure.

       B.  Depositions of Health Care Providers, and Education
       and Plumbing Professionals

       (1) Because of the very large number of plaintiffs and, potentially,

  of absent class members, there are some types of witnesses whose

  testimony cannot practically be taken only once. This may include health

  care providers, education professionals, and plumbers. Witnesses of these

  types are excluded from the one-deposition-only rule.

       (2) Parties shall seek to minimize the unavoidable burden that will

  be imposed on witnesses of these types in all ways reasonably possible.

  Measures to be considered with respect to each witness shall include,

  among others: stipulating in advance to the authenticity and other

  foundational facts bearing on the admissibility of records related to the

  plaintiff in whose case the deposition is taken; designating a single

  defense attorney and a single plaintiffs’ attorney to conduct the

  deposition on behalf of all defendants and plaintiffs; stipulating to the

  admissibility of testimony by the witness concerning their background,

                                      33
Case 5:16-cv-10444-JEL-MKM ECF No. 1162 filed 06/10/20   PageID.28373   Page 34 of
                                      89



  training, experience, and other matters that are of common relevance to

  more than the specific case in which the deposition is taken; and

  conducting depositions of the witness in two or more plaintiffs’ cases on

  a single day if convenient to the witness.

       C.    Pending Criminal Charges

       Defendants who are subject to pending criminal charges may

  petition the Court for relief from testimonial depositions until after the

  final resolution of those criminal charges.

       D.    Deposition Protocol Order

  The Parties will cooperate in the notice and taking of depositions as

  follows:

       (1) Governing Provisions and Law

       This CMO controls depositions of all non-expert witnesses,

  including Non-Parties. It does not apply to depositions taken pursuant to

  Fed. R. Civ. P. 30(b)(6) or expert depositions taken pursuant to Section

  VII (Expert Witnesses). Discovery shall be governed by the applicable

  provisions of the Federal Rules of Civil Procedure and the Local Rules,

  except as otherwise provided herein. Unless specifically modified,

  nothing in this Order shall be construed to abrogate, modify, or enlarge


                                      34
Case 5:16-cv-10444-JEL-MKM ECF No. 1162 filed 06/10/20   PageID.28374   Page 35 of
                                      89



  the Federal Rules of Civil Procedure or the Local Rules of the presiding

  court.

       (2) Notices of Deposition

       (a) Cooperation. Counsel are expected to cooperate and coordinate

  the scheduling of depositions and shall consider the scheduling needs or

  requests of all parties. However, subject to the provisions of this CMO,

  the deposition date need only be agreed to by the Noticing Party and the

  Deponent to proceed to scheduling with the Court Reporter.

       (b) Contents and Service of Notice. Notices of Deposition will be

  served by email on the Deponent, the Court Reporter, and on all parties

  to the Flint Litigation in accordance with this CMO. Consistent with this

  Court’s Order Preserving Certain Immunities and Defenses for Purposes

  of Limited Pre-Answer Discovery (ECF No. 467), joinder in or assent to

  the motion for entry of this order, and participation in the activities

  described in this order, does not constitute a waiver of any Fifth

  Amendment privilege or immunity, Eleventh Amendment privilege or

  immunity, qualified immunity, or other governmental immunity

  defenses. The Notice shall state the name of the deponent, contact

  information for the Noticing Party, and designate the proposed date and

                                      35
Case 5:16-cv-10444-JEL-MKM ECF No. 1162 filed 06/10/20   PageID.28375   Page 36 of
                                      89



  location in accordance with Section V(A)(2) (requiring 30 days’ notice

  unless otherwise agreed to by all interested parties or by leave of court)

  and Section V(D)(4) below (defining locations). The notice shall also

  include a statement that all depositions will be video recorded and

  include a reference to this CMO. If the Deponent is a non-party, the

  Notice shall include a subpoena as appropriate. The notice shall also

  include substantially the following statement: “If the date and location is

  not convenient to the Deponent, the Deponent (or his or her counsel) shall

  contact the Noticing Party’s counsel within five (5) business days to

  arrange an alternate date and/or location.”

       (c) Who Must Agree to Deposition Date. Within five (5) business

  days of the issuance of the Notice, the Noticing Party and the Deponent,

  through his or her counsel if known, shall meet and confer to negotiate

  the deposition date. Any disputes between the Noticing Party and the

  Deponent regarding the date of a deposition may be raised to the Court

  following the meet and confer process. After expiration of the five (5)

  business days, the Noticing Party shall promptly inform all parties to the

  Flint Litigation and the Court Reporter by email either confirming the

  original deposition date and location, notifying all parties of the new date


                                      36
Case 5:16-cv-10444-JEL-MKM ECF No. 1162 filed 06/10/20   PageID.28376   Page 37 of
                                      89



  or location, or updating the parties as to the status of any dispute with

  respect to the deposition notice. When sending an email confirming a

  deposition, the Noticing Party shall circulate a confirming or amending

  deposition notice with any accompanying subpoena to the Court Reporter

  with the email title “Flint: CONFIRMED Deposition of [Enter Deponent

  Name] [ENTER DATES]” and clearly stating in the body of the email that

  the deposition has been confirmed with the deponent and is proceeding

  to scheduling. The final notice shall otherwise conform with the

  provisions of Section V(D)(2) and shall include any other deposition

  requirements. Any subpoenas for deposition testimony shall be served as

  required by governing law, but copies shall be served via email on all

  parties to the Flint Water Cases.

       (d) Objections to Deposition Notices. Any party wishing to raise an

  objection or a scheduling conflict with the Noticing Party shall do so

  within three (3) business days after the deposition is confirmed by the

  Noticing Party. The Noticing Party will attempt to resolve the objection.

  If the objecting party and the Noticing Party cannot agree, they may

  contact the Court wherein the deposition is noticed for resolution. Parties

  in all other Flint Water Cases shall have the opportunity to attend and


                                      37
Case 5:16-cv-10444-JEL-MKM ECF No. 1162 filed 06/10/20         PageID.28377    Page 38 of
                                      89



  participate in any depositions, except those of individual plaintiffs, where

  attendance is permitted but not participation.5 Any subsequent changes

  to the date of a deposition shall by communicated to all parties to the

  Flint Litigation by the Noticing Party using the email title “Flint:

  REVISED CONFIRMED Deposition of [Enter Party/Witness Name]

  [ENTER NEW DATES]” and explaining the change in date or location in

  the body of the email.

        (e) Master Schedule and Equipment. The Court Reporter will make

  arrangements for the services required in the confirmed final Notice of

  Deposition (including court reporter, videographer, conference room

  reservations and if indicated, interpreter). The Court Reporter will

  communicate confirmation that deposition arrangements have been

  made by uploading an updated Master Deposition Calendar. The parties

  will be responsible for any additional costs incurred by the Court

  Reporter for additional services required for any deposition (such as

  translator, videographer, etc.). The Court Reporter shall maintain a




         5 The Court ruled on July 2, 2018, over the objections of Interim Co-Lead
   Class Counsel, that counsel for the putative class shall not be permitted to examine
   witnesses or otherwise participate in the depositions of individual plaintiffs.
                                           38
Case 5:16-cv-10444-JEL-MKM ECF No. 1162 filed 06/10/20   PageID.28378   Page 39 of
                                      89



  Master Deposition Calendar that will be posted with regular updates to

  the date, time, and location of any scheduled depositions.

       (3) Depositions

       (a) Number of Depositions. More than one deposition may take

  place in the Flint Water Cases at the same time, except that no more

  than three (3) depositions may be scheduled on the same day absent

  agreement by the parties or court order.

       (b) Deposition Days. Absent agreement of the parties, all

  depositions will be scheduled for two (2) days, including the business day

  on which the deposition is noticed as well as the next business day. The

  Master Schedule shall so reflect the two-day scheduling for all

  depositions. A Deposition Day shall typically commence at 9:00a.m.

  Minimally, there shall be one fifteen (15) minute morning break and two

  fifteen (15) minute afternoon breaks, with one (1) hour for lunch.

  Variations in this schedule may be made by agreement of counsel who

  noticed the deposition and counsel for the deponent.

       (c) Holidays. No depositions may be scheduled on the day of an in-

  person Court hearing in any of the Flint Water Cases or any national or

  religious holiday. For purposes of this deposition protocol, such holidays

                                      39
Case 5:16-cv-10444-JEL-MKM ECF No. 1162 filed 06/10/20   PageID.28379   Page 40 of
                                      89



  are: New Year’s Eve, New Year’s Day, Martin Luther King, Jr.’s

  Birthday, Presidents’ Day, Passover (2 days), Good Friday, Easter

  Monday, Memorial Day, Independence Day, Labor Day, Rosh Hashanah

  (2 days), Yom Kippur, Columbus Day, Veterans’ Day, Thanksgiving

  (Wednesday, Thursday, and Friday), Christmas Eve, and Christmas Day.

       (4) Deposition Appearance and Location

       (a) Location. Unless otherwise agreed by the parties, or by court

  order, depositions will take place in Michigan in Genesee County, Wayne

  County, Washtenaw County, or Oakland County at a location arranged

  by the Court Reporter. The Court Reporter will provide a list of approved

  deposition locations to be selected by the Noticing Party in issuing any

  deposition notice.

       (b) Remote Depositions. As of April 2020, in light of the emergence

  of the COVID19 pandemic, all depositions shall be conducted remotely

  until further order of the Court or by agreement of counsel. All of the

  rules associated with the Federal Rules of Civil Procedure and the Local

  Rules of United States District Court for the Eastern District of Michigan

  shall apply.




                                      40
Case 5:16-cv-10444-JEL-MKM ECF No. 1162 filed 06/10/20   PageID.28380   Page 41 of
                                      89



       All deponents shall utilize either a computer with a built-in video

  camera, a phone with a video camera, or a stand-alone video device so

  that the examiners can see the witness. Witnesses shall be sworn in by

  the court reporter remotely. All deponents, as part of their oath, shall

  certify that they will not communicate with anyone but the examining

  attorney and the Court Reporter during the deposition while on the

  record. Any deponent’s attorney shall utilize either a computer with a

  built-in video camera, a phone with a video camera, or a stand-alone

  video device.

       All counsel shall make all exhibits utilized during a particular

  deposition available to all counsel/participants during or prior to a

  deposition before their introduction. Attorneys utilizing exhibits shall be

  responsible for presenting said exhibits electronically, utilizing a shared

  screen via the Zoom Application. If a designating party is contacted by

  another party regarding its lack of access to certain designated deposition

  exhibits, the designating party will provide copies of those identified

  exhibits to the requesting party prior to examining the witness on the

  exhibit.




                                      41
Case 5:16-cv-10444-JEL-MKM ECF No. 1162 filed 06/10/20   PageID.28381   Page 42 of
                                      89



       Given time constraints, objection for one is objection for all. Counsel

  shall not communicate with the witness during questioning by electronic

  means while the witness is on the record except as permitted under the

  Federal Rules of Evidence and other applicable law. All participants not

  questioning the witness should be on mute except to make an objection.

  To the extent practical, and as a supplement to the existing deposition

  protocol, counsel may provide a .pdf of each document counsel intends to

  use, one week in advance of the scheduled deposition. No person

  attending remotely shall record the deposition either by video or audio.

       The parties have agreed that they will use best efforts to prioritize

  the depositions so that certain witnesses will be deposed first, when

  remote depositions will be necessary, and they will depose other

  witnesses later, when in-person depositions may become possible.

       If, due to technical difficulties, any attorney attending a remote

  deposition drops off the deposition, that attorney shall immediately

  notify the other participating attorneys. Best efforts shall be made to

  pause the deposition to provide an opportunity for said counsel to

  promptly rejoin the deposition. If that attorney is unable to rejoin the

  deposition, either by agreement of counsel or by order of the Court,


                                      42
Case 5:16-cv-10444-JEL-MKM ECF No. 1162 filed 06/10/20   PageID.28382   Page 43 of
                                      89



  counsel may be permitted to make objections related to the deposition,

  which counsel would have made had the technical issues not occurred.

        (c) Arrangement for Deposition Space. The Court Reporter will be

  responsible for reserving the necessary conference room and providing

  the necessary technical equipment for each deposition.

        (d) Notice of Intent to Appear. At least fifteen (15) days before a

  deposition, any counsel that intends to attend shall notify the Court

  Reporter. The Court Reporter will maintain a list of all parties who have

  given notice of their intent to appear and shall make the list available to

  all parties on the Master Calendar

        (5) Attendance and Confidentiality

        (a) Protective Order. If good cause exists for limiting access to

  depositions, the party seeking to exclude individuals from the deposition

  must move for a protective order “designating the persons who may be

  present while the discovery is conducted.” Fed. R. Civ. P. 26(c)(1)(E). To

  meet this burden, the moving party must show “good cause” that an order

  is   necessary   “to   protect   a   party   or   person   from   annoyance,

  embarrassment, oppression, or undue burden or expense.” Fed. R. Civ. P.

  26(c)(1).

                                        43
Case 5:16-cv-10444-JEL-MKM ECF No. 1162 filed 06/10/20   PageID.28383   Page 44 of
                                      89



       (b) Appearance by Telephone or Other Remote Means. Any party

  may alternatively appear and participate by telephone or other

  audiovisual means available and shall give notice of their intent to do so

  in at least fifteen (15) days before the deposition in accordance with

  Section V(D)(4)(c) (Notice of Intent to Appear). The Party shall not re-

  record the deposition by video or audio means. Parties participating

  remotely must identify all persons attending at the deposition with them.

  If counsel participating remotely believes that an objection not already

  made must be made on the record, such counsel shall identify themselves

  and state the objection. Counsel participating in depositions by remote

  access shall have the same opportunity to examine the witnesses as

  counsel attending in person.

       (c)   Confidentiality   Order    Provisions   Regarding     Deposition

     Materials and Testimony

       (i) Counsel for a producing party may designate testimony as

  “Confidential” or “Highly Confidential – Attorneys’ Eyes Only” by

  identifying it as such on the record at or about the time the testimony is

  given. With respect to deposition exhibits, counsel for a producing party

  may designate such exhibits, or portions of them, as “Confidential” or


                                       44
Case 5:16-cv-10444-JEL-MKM ECF No. 1162 filed 06/10/20   PageID.28384   Page 45 of
                                      89



  “Highly Confidential – Attorneys Eyes’ Only” by identifying them as such

  on the record at or before the conclusion of the deposition, provided,

  however, that no such designation need be made with respect to exhibits

  that have previously been marked in a manner to make them Protected

  Material.

       (ii) A non-party witness who is not an employee of a party, or the

  witness’s attorney, may designate testimony or exhibits as “Confidential”

  or “Highly Confidential – Attorneys’ Eyes Only” in the same manner

  described in subparagraph (c)(i). But in all cases where such designation

  is made by a non-party witness or the witness’s attorney, both the

  witness and his or her attorney shall be deemed to have accepted, by

  making the designation, all obligations created by the Confidentiality

  Order.

       (iii) If no testimony is designated “Confidential” or “Highly

  Confidential – Attorneys’ Eyes Only” at a deposition, the deposition

  testimony and the entire transcript shall be accorded the highest level of

  protection for a period of fifteen (15) calendar days after the final

  transcript (that is to say, not a draft transcript) is received by or becomes

  available to a producing party’s attorney of record for a party or party’s


                                       45
Case 5:16-cv-10444-JEL-MKM ECF No. 1162 filed 06/10/20   PageID.28385   Page 46 of
                                      89



  attorney to identify the testimony or transcript as “Confidential or

  “Highly Confidential.” If, before expiration of such 15-day period, any

  party or attorney makes or joins in a designation of testimony as

  “Confidential or “Highly Confidential” that party or attorney must notify

  counsel of record for all other parties to the actions in which the

  deposition was taken of the pages and lines of deposition testimony that

  are “Confidential” or “Highly Confidential – Attorneys’ Eyes Only,” then

  those pages and lines, but no other pages and lines, shall remain subject

  to the protection of this Order after the 15-day period has ended.

       (iv) All transcripts of depositions at which testimony has been

  designated in accordance with subparagraph (c)(i) or (c)(ii) as

  “Confidential” or “Highly Confidential – Attorneys’ Eyes Only” shall be

  marked by the Court Reporter on the cover page with one or both of those

  designations and each page on which testimony appears that was

  identified as protectable at the deposition shall likewise be marked with

  one or both of those designations; but in making use of the deposition

  testimony and transcript the persons bound by the Confidentiality Order

  shall be limited in their use only of the testimony and portions of the

  transcript that was identified as protectable at the deposition.


                                      46
Case 5:16-cv-10444-JEL-MKM ECF No. 1162 filed 06/10/20   PageID.28386   Page 47 of
                                      89



       (v) All transcripts of depositions at which the statement described

  in subparagraph (c)(iii) was made shall be marked by the Court Reporter

  on the cover page with one or both of those designations. In the event no

  written designation of specific protectable testimony is provided in

  accordance with subparagraph (c)(iii), persons bound by this Order may

  obliterate the designations placed on the cover page. In the event a

  written designation of specific protectable testimony is provided in

  accordance with subparagraph (c)(iii), all persons bound by this Order

  shall treat those pages and lines as required by this Order for Protected

  Material.

       (vi) Deposition exhibits designated “Confidential” or “Highly

  Confidential – Attorneys’ Eyes Only” shall be marked as provided in ¶

  8(a) of the Confidentiality Order.

       (vii) If testimony taken at an audiovisually-recorded deposition is

  designated “Confidential” or “Highly Confidential – Attorneys’ Eyes

  Only,” the videocassette, other videotape container, or disk on which the

  deposition was recorded shall be marked by affixing a label to it with the

  appropriate designation.

       (6) Apportionment of Time and Sequence of Examination


                                       47
Case 5:16-cv-10444-JEL-MKM ECF No. 1162 filed 06/10/20   PageID.28387   Page 48 of
                                      89



       (a) Length of Depositions. The apportionment of time shall be made

  as follows:

           Plaintiffs. Any plaintiff may be deposed for 13 hours by the

                defendants

           Defendants. Any defendant may be deposed for 16 hours – 7

                hours are allocated amongst the defendants by agreement, 9

                hours are allocated amongst the plaintiffs

           Non-Parties. Any non-party may be deposed for 14 hours – 7

                hours for the plaintiffs, 7 hours for the defendants

       (b) Sequence of Examination. Questioning at the depositions taken

  by plaintiffs’ counsel will be conducted in the following sequence:

       (i) the primary examiner selected by plaintiffs’ counsel;

       (ii) other plaintiffs' attorneys on non-redundant matters;

       (iii) examination by the defendants;

       (iv) individual counsel for the deponent, if any; and

       (v) any re-cross or re-direct by those mentioned above.

  Questioning at the depositions taken by defense counsel shall be

  conducted in the following sequence:

       (i) the primary defense counsel examiner or noticing party;


                                        48
Case 5:16-cv-10444-JEL-MKM ECF No. 1162 filed 06/10/20   PageID.28388   Page 49 of
                                      89



       (ii) other defendants on non-redundant matters;

       (iii) examination by the plaintiffs;

       (iv) individual counsel for the deponent, if any; and

       (v) any re-cross or re-direct by those mentioned above.

       (c) Allocation of Time Among Plaintiffs. Absent agreement or

  further order of the court, the time allocated shall be coordinated

  amongst plaintiffs’ counsel.

       (d) Allocation of Time Among Defendants. Absent agreement or

  further order of the court, the time allocated to the defendants shall be

  as follows:

               State Defendants – 15.4%

               City Defendants – 15.4%

               Rowe – 15.4%

               LAN Defendants – 15.4%

               VNA Defendants – 15.4%

               Hospital Defendants – 15.4%

               United States of America – 15.4%

  The exception to the time allocated above is as follows:




                                      49
Case 5:16-cv-10444-JEL-MKM ECF No. 1162 filed 06/10/20   PageID.28389   Page 50 of
                                      89



       (i) When the State of Michigan is acting as plaintiff in the state

  court case, People v. Veolia North America, et al., then their allotted time

  for depositions will increase. The State of Michigan will receive up to 1.36

  hours when either VNA or LAN are being deposed—the time in excess to

  the above 15.4% already allocated is to be drawn equally from plaintiffs

  and defendants.

       (ii) When MDEQ Defendants wish to depose certain parties, up to

  45 minutes will be added to the overall deposition time.

       (iii) When the United States of America wishes to depose witnesses,

  their 15.4% time allocation is to be drawn equally from plaintiffs and

  defendants. For defendant and non-party depositions, each of the

  defendants listed in Section (V)(D)(6)(d) will have 64.68 minutes total to

  question witnesses, and the plaintiffs’ total time is reduced by 32.34

  minutes.

       (e) Deposition Timing and Order

       (i) The Court Reporter shall be responsible for recording and

  tracking of time of questioning for each Party during the deposition. For

  purposes of tracking and apportionment of time, only time on the record

  shall be computed against the total time allocated to each party.


                                      50
Case 5:16-cv-10444-JEL-MKM ECF No. 1162 filed 06/10/20   PageID.28390   Page 51 of
                                      89



       (ii) Prior to the deposition, the parties will circulate a written order

  of questioning to include:

            the identity of the attorney who will question the witness,

            the order in which each party will be asking questions, and

            the time allocation each party is entitled to under the Case

              Management Order (or by agreement to cede times with

              other parties made in advance of the deposition).

       For the purpose of this rule, plaintiffs collectively should identify

  the examining attorneys, the order in which they will examine the

  witness, and the total time allocated to plaintiffs, but they need not

  designate a particular allocation of time among attorneys representing

  plaintiffs. Counsel for plaintiffs should continue to            coordinate

  questioning and time allocations as they have done to date. Counsel

  noticing the deposition shall be responsible for compiling the written

  order of questioning and bringing it to the deposition.

       (iv) Golkow will be responsible for keeping the time allocated to

  each party during the deposition and shall notify the attorney questioner

  when their time limit has been reached.




                                      51
Case 5:16-cv-10444-JEL-MKM ECF No. 1162 filed 06/10/20   PageID.28391   Page 52 of
                                      89



       (v) If, at a deposition, a party wishes to reserve time at the

  conclusion of their questioning, they must explicitly state their intent to

  do so on the record. The Golkow representative responsible for

  maintaining the time shall state on the record the total amount of time

  remaining for that party. Any party that reserves time with a witness

  will get that time with the witness.

       (vi) If a party no longer wishes to use their reserved time, any

  reserved time shall be divided amongst those present (in person or via

  teleconference) wishing to further question the witness. Following all

  examinations from the written order of questioning, any unused time

  shall be reallocated among parties wishing to further examine the

  witness. Fifty percent of unused time shall be divided among plaintiffs

  who wish to further examine the witness. Fifty percent of unused time

  shall be divided equally among defendants who wish to further examine

  the witness. In the event that either all plaintiffs or all defendants no

  longer wish to examine the witness, unused time shall be divided equally

  among all parties who wish to examine the witness. This allocation of

  remaining time shall be so stated on the record.




                                      52
Case 5:16-cv-10444-JEL-MKM ECF No. 1162 filed 06/10/20   PageID.28392   Page 53 of
                                      89



       (7) Video Recorded Depositions. Audio-Video Recording of All

  Depositions. All depositions shall be audiovisual depositions recorded

  pursuant to Fed. R. Civ. P. 30(b)(3) and subject to the following rules:

        (a) Real-time feed. All video depositions will be stenographically

  recorded by a Court Reporter with “real-time feed” capabilities. Nothing

  herein precludes any party from ordering “real-time feed” of any non-

  video deposition.

        (b) Video Operator. The operator(s) of the video recording

  equipment shall be subject to the provisions of Fed. R. Civ. P. 28(C). At

  the commencement of the deposition, the operator(s) shall swear or

  affirm to record the proceedings fair and accurately.

        (c) Filing. The Operator shall preserve custody of the original video

  medium in its original condition until further order of the Court.

        (d) Interruptions. The video camera operation will be suspended

  during the deposition only upon stipulation by counsel and “off the

  record” discussions.

        (e) Filming. The videographer shall film the witness only while the

  witness is seated in the witness chair and shall not film the witness at

  any other time, including when entering or leaving the deposition room.


                                      53
Case 5:16-cv-10444-JEL-MKM ECF No. 1162 filed 06/10/20   PageID.28393   Page 54 of
                                      89



  The videographer shall not film any other persons in the room, except for

  the witness.

       (8) Objections and Disputes

       (a) Stipulations and Disputes. The Parties may agree to certain

  deposition stipulations, however in all other circumstances the Federal

  and local rules control. The Parties shall use best efforts to avoid

  deposition disruptions or adjournments due to discovery disputes. In the

  event a dispute arises, the parties may contact the Court in an attempt

  to resolve such dispute informally. If the Court is unavailable, the

  deposition will continue as to matters not in dispute and the party

  seeking relief may present the issue to the Court for expedited

  consideration pursuant to the Court’s discovery dispute protocol.

       (b) Objections. During a deposition, any objection by counsel for any

  plaintiff shall be deemed an objection on behalf of all plaintiffs. It shall

  not be necessary for counsel for each plaintiff to separately object on the

  record to preserve the objection. Similarly, any objection by counsel for

  any defendant shall be deemed an objection on behalf of all defendants.

  It will not be necessary for counsel for each defendant to separately object

  on the record to preserve the objection. But no party is bound by another

                                      54
Case 5:16-cv-10444-JEL-MKM ECF No. 1162 filed 06/10/20   PageID.28394   Page 55 of
                                      89



  party’s objection, and nothing in this paragraph shall preclude any party

  from stating its own objection on the record if that objection has not been

  made. Counsel shall comply with Fed. R. Civ. P. 30(c)(2) concerning

  objections at depositions. Speaking objections or those calculated to coach

  the deponent are prohibited. Counsel shall refrain from engaging in

  colloquy during depositions.

       (9) Transcript Repository, Read and Sign, and Errata Sheets

       (a) Read and Sign. Witnesses shall read and sign their deposition

  transcripts. The Federal Rules of Civil Procedure shall govern the time

  each witness has to read and sign unless otherwise agreed by all

  interested parties or by leave of court. Counsel for the witness shall

  submit any errata pages and signatures to the Court Reporter via email.

  The Court Reporter shall coordinate, track, and maintain a record as to

  the status and signature by witnesses of deposition transcripts. The

  Deponent's counsel will be provided with an e-transcript, an errata page

  and a witness signature page for review, signature and return to the

  Court Reporter.

       (b) Transcript Repository. The Court Reporter will provide a

  searchable electronic copy of all deposition transcripts to the parties via

                                      55
Case 5:16-cv-10444-JEL-MKM ECF No. 1162 filed 06/10/20   PageID.28395   Page 56 of
                                      89



  the Court Reporter Repository, except that deposition testimony and

  exhibits designated as “Confidential” or “Highly Confidential” shall only

  be made available to the appropriate parties under the Confidentiality

  Order.

        (10) Exhibits

        (a) The Court Reporter shall maintain a Master Exhibit List and an

  online Deposition Exhibit Repository which will contain a single copy of

  all deposition exhibits used in the case, and will make the Exhibit

  Repository available at all depositions taken in the Flint Litigation. The

  Court Reporter will maintain an original (hard copy) deposition

  transcript for all depositions in their office.

        (b) At least seven (7) days before a deposition, counsel for each party

  that intends to examine a deponent (“Examining Counsel”) shall serve

  via electronic mail to counsel for any plaintiff group or defendant group

  who have indicated that they will attend, a non-binding list of documents

  (by Bates number) that they anticipate using or referring to during the

  deposition.

        (c) Examining Counsel shall bring paper copies of any documents

  used at a deposition (whether or not they are pre-designated). Examining

                                        56
Case 5:16-cv-10444-JEL-MKM ECF No. 1162 filed 06/10/20   PageID.28396   Page 57 of
                                      89



  Counsel shall not bring copies of pre-designated documents for any other

  counsel present at the deposition. However, Examining Counsel shall

  provide paper copies of any non-designated documents to counsel for any

  plaintiff group or defendant group who have indicated that they will

  attend.

       (d) Deposition exhibits shall be marked sequentially beginning with

  the first witness, and steps will be taken to ensure that no two exhibits

  used in a deposition contain the same Exhibit Number. In the event of

  double or triple tracking depositions, Exhibit Numbers will be blocked in

  advance to avoid duplication of Exhibit Numbers. Counsel shall not re-

  mark documents that have previously been marked as exhibits, and shall

  use the previously marked exhibit number in subsequent depositions.

  The index of exhibits annexed to each deposition transcript shall contain

  the Bates number (if any), the exhibit number and a brief description of

  the exhibit.

       (e) The Court Reporter will make available electronically at every

  deposition all documents maintained in the Deposition Exhibit

  Repository for use as exhibits.




                                      57
Case 5:16-cv-10444-JEL-MKM ECF No. 1162 filed 06/10/20   PageID.28397   Page 58 of
                                      89



        (11) Costs. The Parties have selected Golkow as the Court

  Reporting Company on the Flint Water Cases. Costs will be allocated

  according to each party ordering transcripts, with the exception of remote

  access and participation which will be charged on a per party basis for

  those wishing to appear remotely, and videographer costs, which would

  be allocated amongst parties ordering the video.

  VI.   Plaintiff Examinations

        The schedule for examinations of the plaintiffs in the individual

  cases will be pursuant to Section X (Bellwether Trial Proceedings in the

  Individual Cases).

  VII. Expert Witnesses

        (1) Parties may serve notice of a deposition on expert witnesses

  who have been retained or employed by any other party and who have

  completed an expert report or disclosure pursuant to Federal Rule of Civil

  26(a)(2)(B) or (C) in relation to the alleged contamination of the City of

  Flint’s water supply on or after April 25, 2014. These expert witnesses

  shall be produced for deposition without need for service of a subpoena.

        (2) Expert witnesses shall deliver to the attorney who noticed the

  deposition an advance production of their complete file no later than

  seven (7) days before the date set for a deposition. The file shall include
                                      58
Case 5:16-cv-10444-JEL-MKM ECF No. 1162 filed 06/10/20   PageID.28398   Page 59 of
                                      89



  all materials compiled up to that time, except that the expert may exclude

  any portions protected by Federal Rule of Civil Procedure 26(b)(4). The

  attorney who noticed the deposition shall provide copies of the advance

  production to counsel for all other parties who have notified them of their

  intent to participate in the deposition.

       (3) The party who notices the deposition shall reimburse the expert

  for the time reasonably and actually devoted by the expert or their

  employees to making the advance production; the time reasonably and

  actually devoted by the expert in traveling to and from the site of the

  deposition; the time spent by the expert at the deposition; the expense

  reasonably and actually incurred by the expert in producing other

  documents in response to any other request for production of documents;

  and the reasonable travel expenses (transportation, meals, lodging,

  miscellaneous) actually incurred by the expert in traveling to and from

  the site of the deposition and during their attendance at the deposition.

       (4) Unless an expert agrees otherwise, their deposition shall be

  taken in the locality where they work or reside.




                                      59
Case 5:16-cv-10444-JEL-MKM ECF No. 1162 filed 06/10/20   PageID.28399   Page 60 of
                                      89



  VIII. Class Certification in Carthan

        (1) By June 30, 2020, a motion for class certification and supporting

  Federal Rule of Civil Procedure 26(a)(2) expert reports and disclosures

  shall be filed. Any opposition and supporting Rule 26(a)(2) expert reports

  and disclosures shall be filed by September 30, 2020, and any reply in

  support of class certification shall be filed by November 30, 2020.

        (2) A hearing on the motion for class certification shall be set

  following the filing of the reply. Within two (2) weeks from the filing of

  the reply, defendants shall notify the Court if an evidentiary hearing is

  requested.

  IX.   Notices of Non-Parties at Fault in the Individual Actions

        Any party filing a Notice of Non-Parties at Fault in each of the

  individual Flint Water Cases pursuant to MCR 2.112(K) shall file a short

  form Notice of Non-Parties at Fault, incorporating by reference their

  Master Notice of Non-Parties at Fault filed in Walters v. Flint, Case No.

  5:17-cv-10164. See Exhibit B. The short form notice shall include and

  incorporate any supplements filed to the Master Notice, which shall be

  deemed applicable to the short form Notice filed in each of the individual

  cases. A party shall not be required to file a full notice of Non-Parties at

  Fault in each of the individual actions in order to comply with the
                                   60
Case 5:16-cv-10444-JEL-MKM ECF No. 1162 filed 06/10/20   PageID.28400   Page 61 of
                                      89



  requirements set forth in MCR 2.112(K) as the Master Notice of Non-

  Parties at Fault and any supplements thereto shall be incorporated in

  full by reference as if it were set forth at length in each individual action.

  X.    Bellwether Trial Proceedings in the Individual Cases

        The initial bellwether trial will begin on November 28, 2020. The

  Court will set a date for the second bellwether group trial at a later date.

        A.    First Bellwether Group

              1.    First Bellwether Pool Selection

        (1) Within seven (7) days from entry of the original CMO (May 7,

  2019), Co-Liaison Counsel and counsel for defendants shall submit to the

  Court an agreed-upon form of plaintiff fact sheet. If agreement upon fact

  sheets cannot be reached, the Court will place this issue on the May 15,

  2019, status conference agenda.

        (2) Within fourteen (14) days from entry of the original CMO (May

  14, 2019), the Special Master shall, based on census data that she has

  collected, identify the names of all individual plaintiffs whose dates of

  birth are between April 25, 2008, and April 25, 2014, and who only claim

  lead-induced injuries. The Special Master shall identify the numbers of

  the cases in which these individuals are plaintiffs.



                                       61
Case 5:16-cv-10444-JEL-MKM ECF No. 1162 filed 06/10/20   PageID.28401   Page 62 of
                                      89



       (3) Within twenty-one (21) days from entry of the original CMO

  (May 21, 2019), Co-Liaison Counsel and counsel for defendants shall

  select 150 plaintiffs (“Pool One Claimants”) from those identified by the

  Special Master, using a selection process to which they agree and which

  will result in the selection of a random sample.

       (4) Within fifty (50) days from the selection of the Pool One

  Claimants, each of the 150 plaintiffs shall provide to counsel for

  defendants completed plaintiff fact sheets, together with authorizations

  for release of records specified in the fact sheets and any documents

  specified in the fact sheets which are within their possession, custody, or

  control (as those words are used in Federal Rule of Civil Procedure 34(b)).

       (5) To the extent a plaintiff’s fact sheet is less than substantially

  completed, Co-Liaison Counsel shall be notified within seven (7) days by

  counsel for defendants, and the deficiency shall be cured to the extent

  possible within seven (7) days after receiving notification.

             2.   Second Bellwether Pool Selection and Written
             Discovery

       (1) On day seventy (70) following the selection of the Pool One

  Claimants, Co-Liaison Counsel and counsel for defendants shall

  simultaneously identify to each other a total of 100 claimants from among

                                      62
Case 5:16-cv-10444-JEL-MKM ECF No. 1162 filed 06/10/20    PageID.28402   Page 63 of
                                      89



  the Pool One Claimants with respect to whom written discovery will be

  conducted (“Pool Two Claimants”). Half of the Pool Two Claimants will

  be selected by Co-Liaison Counsel and half will be selected by counsel for

  defendants. If there is overlap between the Pool Two Claimants identified

  by the two sides, selection of additional claimants shall continue until a

  total of 100 claimants have been selected.

       (2) Beginning seventy-one (71) days from the selection of the Pool

  One Claimants, defendants may serve on each of the 100 Pool Two

  Claimants requests for production of documents and tangible things,

  interrogatories, and requests for admission.

       (3) Each defendant (or, in the case of the VNA Defendants and the

  LAN Defendants, each group of defendants) may serve on each Pool Two

  Claimant who has sued that defendant requests for production of

  documents and tangible things that comprise no more than thirty (30)

  separately    numbered     paragraphs      describing     with    reasonable

  particularity specific documents and things or categories of documents

  and things to be produced. The thirty (30) separately numbered

  paragraphs may be divided among as many separate sets of requests as

  the defendant serving them chooses, but the total number of paragraphs


                                      63
Case 5:16-cv-10444-JEL-MKM ECF No. 1162 filed 06/10/20   PageID.28403   Page 64 of
                                      89



  shall not exceed thirty (30) unless otherwise agreed by all interested

  parties or by leave of court.

       (4) Each defendant (or, in the case of the VNA Defendants and the

  LAN Defendants, each group of defendants) may serve on each Pool Two

  Claimant who has sued that defendant up to twenty-five (25)

  interrogatories. The twenty-five (25) interrogatories may be divided

  among as many separate sets of interrogatories as the defendant serving

  them chooses, but the total number of interrogatories shall not exceed

  twenty-five (25) unless otherwise agreed by all interested parties or by

  leave of court.

       (5) Each defendant (or, in the case of the VNA Defendants or the

  LAN Defendants, each group of defendants) may serve on each Pool Two

  Claimant who has sued that defendant up to twenty-five (25) requests for

  admission. The twenty-five (25) requests for admission may be divided

  among as many separate sets of requests as the defendant serving them

  chooses, but the total number of requests shall not exceed twenty-five

  (25) unless otherwise agreed by all interested parties or by leave of court.




                                      64
Case 5:16-cv-10444-JEL-MKM ECF No. 1162 filed 06/10/20    PageID.28404    Page 65 of
                                      89



              3.   Third Bellwether Pool Selection and Further
              Discovery

        (1) On day ninety (90) following the selection of the Pool Two

  Claimants, Co-Liaison Counsel and counsel for defendants shall each

  identify thirty (30) claimants from among the Pool Two Claimants who

  will be engaged in further discovery (“Pool Three Claimants”).6 If there is

  overlap between the Pool Three Claimants initially identified by the two

  sides, selection of additional Pool Three Claimants shall proceed in the

  manner described in this paragraph until a total of sixty (60) have been

  selected.

        (2) Beginning seven (7) days from selection of the Pool Three

  Claimants, defendants may begin noticing testimonial depositions of the

  Pool Three Claimants in accordance with this CMO. Defendants may also

  notice testimonial depositions of other persons with knowledge of facts

  particular to claims by the Pool Three Claimants in accordance with this

  CMO. There shall be no specific numerical limit on the number of

  testimonial depositions that may be taken, but no party or non-party




        6 On March 23, 2020, the Court ordered that this first bellwether group be
  reduced to the fourteen plaintiffs who had already been deposed. (ECF No. 1089.)
  This reduction was due to the circumstances caused by COVID-19.
                                        65
Case 5:16-cv-10444-JEL-MKM ECF No. 1162 filed 06/10/20   PageID.28405   Page 66 of
                                      89



  witness is precluded from bringing a motion for a protective order if there

  is good cause for doing so.

       (3) Nothing in this Section is intended to prevent any party from

  deposing any other party or non-party before the date specified in this

  Section if the witness is reasonably likely to have discoverable

  information relevant to the issues in Carthan or if relevant to issues in

  any Genesee County case included in In re Flint Water Litigation.

       (4) Beginning seven (7) days from the selection of the Pool Three

  Claimants, defendants may begin noticing and conducting entries upon

  land in the possession or control of the Pool Three Claimants for purposes

  of inspection, photographing, sampling, and testing. Defendants shall

  coordinate among themselves so that representatives of all defendants

  which have been sued by any Pool Three Claimant will complete their

  entries on the same date or dates, unless otherwise agreed by all

  interested parties or by leave of court.

       Under Federal Rule of Civil Procedure 34, entry on land for

  inspections of the premises currently occupied by the bellwether

  plaintiffs within the reduced bellwether pool of 14 who still live in the

  same premises now as they did during 2014 and 2015 (6 total) may take


                                      66
Case 5:16-cv-10444-JEL-MKM ECF No. 1162 filed 06/10/20   PageID.28406   Page 67 of
                                      89



  place on dates convenient for the plaintiffs, their counsel, the defendants’

  counsel, and defendants’ consultants and technicians pursuant to the

  agreed upon House Inspection Protocol. See Exhibit E.

       Defendants seeking entry on land for inspections of premises

  formerly occupied by bellwether plaintiffs within the reduced bellwether

  pool of 14 which are currently owned by others (8 total) shall serve notices

  pursuant to Federal Rule of Civil Procedure 45 identifying the address of

  the premises, the current owner and the bellwether plaintiff(s) who

  formerly resided in the premises. Objections by any party to any

  requested inspection shall be served within 10 days, concisely stating the

  basis for the objection. No premises as to which an objection has been

  served shall be inspected until agreement of the parties has been reached

  or by order of the Court. Defendants seeking to inspect the premises as

  to which no objection has been served may contact the premises owner

  and attempt to arrange for the inspection on a date convenient to the

  plaintiff’s counsel, the defendants’ counsel, defendants’ consultants and

  technicians, and the owner of the premises. Alternatively, the defendants

  may cause subpoenas under Federal Rule of Civil Procedure 45 to be

  issued, served on counsel, and served on the owners of the premises


                                      67
Case 5:16-cv-10444-JEL-MKM ECF No. 1162 filed 06/10/20   PageID.28407   Page 68 of
                                      89



  seeking permission to inspect the premises. Objections to any subpoenas

  asserted by owners of the premises will be addressed and resolved by the

  Court before the inspections take place. At no time, however, may any

  direct contact by defendants be made or any subpoena served on a

  plaintiff represented by counsel in this litigation.

             4.    Expert Depositions

       (1) On July 7, 2020, Co-Liaison Counsel shall provide full and

  complete Federal Rule of Civil Procedure 26(a)(2) expert reports and

  disclosures from all experts who have produced such reports and

  disclosures with respect to the Pool Three Claimants. The experts shall

  also provide three dates on which they are available for deposition

  between July 27, 2020 and September 28, 2020. Defendants may begin

  noticing the depositions of the plaintiffs’ experts to take place on one of

  the three dates provided.

       (2) Beginning on July 27, 2020, Pool Three Claimants shall begin

  appearing for Federal Rule of Civil Procedure 35 examinations, on dates

  reasonably identified by defendants which that claimant has sued. These

  examinations shall be conducted by suitably licensed or certified

  examiners identified by defendants. Examiners shall examine the


                                       68
Case 5:16-cv-10444-JEL-MKM ECF No. 1162 filed 06/10/20     PageID.28408   Page 69 of
                                      89



  claimant on the same day if the examiners are specialists in the same

  field unless the nature of the examinations make simultaneous

  examinations impractical. Examiners who are specialists in different

  fields may examine the claimant on different days. However, all

  examinations shall be completed by September 10, 2020 unless otherwise

  agreed by all interested parties or by leave of court.

       (3) On October 7, 2020, defendants shall provide full and complete

  Rule 26(a)(2) expert reports and disclosures to Co-Liaison Counsel. The

  experts shall also provide three dates on which they are available for

  deposition between October 27, 2020 and December 28, 2020. Plaintiffs

  may begin noticing the depositions of the defendants’ experts to take

  place on one of the three dates provided.

             5.    Pretrial Motions

       The discovery completion date for the first bellwether trial group is

  August 14, 2020. The deadline for filing dispositive motions is September

  14, 2020. Any responses will be due on October 5, 2020, and replies must

  be submitted by October 20, 2020. The Court will set a schedule for

  motions in limine and other pretrial filings at a later date; pretrial

  motions hearings will be set in advance of the trial date.


                                      69
Case 5:16-cv-10444-JEL-MKM ECF No. 1162 filed 06/10/20   PageID.28409   Page 70 of
                                      89



        The Court shall inform the parties by August 7, 2020, how many

  bellwether plaintiffs’ cases will be tried starting on January 25, 2021. The

  selection process for bellwether plaintiffs’ cases for trial shall be

  completed by August 21, 2020. Selection of trial plaintiffs shall proceed

  in the following order: one plaintiffs’ selection, two defendants’ selections,

  two plaintiffs’ selections continuing in that alternating pattern until the

  determined number of cases for trial are selected.

        B.    Second Bellwether Group

        The second bellwether group shall consist of adult plaintiffs

  alleging both personal injury (excluding alleged exposure to legionella)

  and property damage.

              1.    First Bellwether Pool Selection

        Within fourteen (14) days from entry of the Third Amended CMO,

  the Special Master shall provide a list of all such plaintiffs. Within

  twenty-one (21) days of the Third Amended CMO entry the parties shall

  utilize a random selection process to select 100 plaintiffs (Pool One).

  Within fifty (50) days from the selection of Pool One, each of the 100

  plaintiffs shall provide to counsel completed plaintiff fact sheets together

  with authorizations for release of records and documents.


                                       70
Case 5:16-cv-10444-JEL-MKM ECF No. 1162 filed 06/10/20   PageID.28410   Page 71 of
                                      89



       Deficiencies in fact sheets shall be stated within twenty (20) days

  by defendants and the deficiency shall be cured within thirty (30) days

  after notice. Substantial completion of the fact sheets including the

  required authorizations is essential for the parties, particularly the

  defendants, to select the bellwether candidates for additional discovery

  and potential inclusion in the bellwether trial process. Substantial

  completion of the fact sheets along with the fully executed authorizations

  for all 100 bellwether candidates is necessary to move to the next step in

  the process.

             2.   Second Bellwether Pool Selection and Written
             Discovery

       Within ten (10) days of the substantial completion of the fact sheets

  (and authorizations), Co-Liaison Counsel and defendants’ counsel shall

  simultaneously identify thirty (30) plaintiffs each for a total of sixty (60)

  plaintiffs comprising Pool Two. Defendants may serve written discovery

  on the Pool Two plaintiffs immediately upon the selection of the sixty (60)

  Pool Two group of bellwether plaintiffs.

             3.   Third Bellwether Pool Selection and Further
             Discovery




                                       71
Case 5:16-cv-10444-JEL-MKM ECF No. 1162 filed 06/10/20   PageID.28411   Page 72 of
                                      89



        On day ninety (90) following selection of the Pool Two plaintiffs, Co-

  Liaison counsel and defendants shall each identify fifteen (15) plaintiffs

  for a total of thirty (30) plaintiffs who will engage in further discovery

  (Pool Three). Beginning seven (7) days from selection of Pool Three,

  defendants may begin noticing depositions, entries upon land for

  purposes of inspection, sampling and testing and other discovery directed

  to the 30 Pool Three bellwether plaintiffs.

        Six (6) months from selection of Pool Three, plaintiffs shall provide

  expert disclosures and reports. Defendants may begin noticing

  depositions of plaintiffs’ experts immediately upon the disclosure of the

  plaintiffs’ experts. The plaintiffs shall include in the disclosure three

  dates on which each expert is available for deposition within sixty (60)

  days of the disclosure.

        All plaintiffs alleging personal injuries must be available for Rule

  35 examinations starting ten (10) days after plaintiffs’ expert disclosures

  and reports are served. Defendants will provide expert disclosures and

  reports seventy-five (75) days after service of plaintiffs’ expert disclosures

  and reports. Co-Liaison Counsel may begin noticing of defendants’

  experts. The defendants will include in the disclosure three dates on


                                       72
Case 5:16-cv-10444-JEL-MKM ECF No. 1162 filed 06/10/20    PageID.28412    Page 73 of
                                      89



  which each expert is available for deposition within sixty (60) days of the

  disclosure.

                4.   Fourth Bellwether Selection Pool

        Seventy-five (75) days after defendants’ expert disclosures the

  parties will each identify eight (8) plaintiffs, for a total of sixteen (16), to

  continue to Pool Four. The Court will, on a date to be determined, advise

  the parties of the number of Pool Four plaintiffs who will proceed to the

  initial adult bellwether trials.

        Selection of trial plaintiffs shall proceed in the following order: two

  defense sections, two plaintiff selections, two defense selections, and

  continuing in that alternating pattern of two selections by each side until

  the determined number of cases for trial are selected.

                5.   Pretrial Motions

        The Court will set a schedule for summary judgment motions,

  motions in limine, and other pretrial filings at a later date. The Court

  will set a schedule for pretrial motions hearings in advance of the trial

  date. The initial bellwether trial will begin on a date selected by the Court

  following the pretrial schedule.




                                        73
Case 5:16-cv-10444-JEL-MKM ECF No. 1162 filed 06/10/20   PageID.28413   Page 74 of
                                      89



  XI.   Initial Discovery in Legionella Cases

        The purpose of this section is to effectuate efficiency and limit

  duplication in the discovery processes associated with those cases that

  are consolidated into or coordinated with the Flint Water Cases before

  the Honorable Judith E. Levy in which the plaintiffs seek recovery for a

  legionella-related injury. Any party pursuing discovery under this section

  shall be obligated to be aware of discovery that has already been

  conducted in the Flint Water Cases and to use good faith efforts to avoid

  duplication.

        All discovery in the Federal Flint Legionella Cases, as defined

  below, shall be subject to this Case Management Order.

        A.   Definitions

        Unless otherwise specified below, the definitions set forth in Section

  I (Discovery Coordination Protocol) and Section XIV (Definitions) shall

  apply to this section.

        (1) “FOIA Materials” means any documents or other information

  obtained by a party to a Flint Water Case pursuant to a Freedom of

  Information Act request or comparable state statute.




                                      74
Case 5:16-cv-10444-JEL-MKM ECF No. 1162 filed 06/10/20   PageID.28414   Page 75 of
                                      89



       (2) “Hospital Defendant” means McLaren Regional Medical Center

  (“McLaren”) and City of Flint Board of Hospital Managers d/b/a Hurley

  Hospital, Norb Birchmeier, and Ann Newell (collectively, “Hurley

  Defendants”).

       (3) “Federal Flint Legionella Case” means any Federal Flint Water

  Case as defined in Section I (Discovery Coordination Protocol) seeking

  recovery for a legionella-related injury, except for In re FTCA Flint Water

  Cases, Case No. 17-11218, currently pending currently pending before

  the Hon. Linda V. Parker.

       (4) “State Flint Legionella Case” means any State Flint Water Case

  as defined in Section I (Discovery Coordination Protocol) seeking recovery

  for a legionella-related injury.

       (5) “Flint Legionella Cases” means the Federal Flint Legionella

  Cases and State Flint Legionella Cases, collectively.

       (6) “Legionella Discovery” means all party and non-party discovery

  conducted pursuant to the applicable rules of procedure in a Flint

  Legionella Case.




                                      75
Case 5:16-cv-10444-JEL-MKM ECF No. 1162 filed 06/10/20   PageID.28415   Page 76 of
                                      89



       (7) “Rule ‘XX’ Discovery” shall mean discovery undertaken under

  the corresponding Federal Rule of Civil Procedure or its state court

  analog. For example, “Rule 33 Discovery” shall refer to Interrogatories.

       (8) “Prior,” when used in connection with one of the other defined

  terms, means prior to the date of entry of this Fourth Amended CMO.

       B.    Disclosure of Prior Discovery

       (1) Prior Depositions and Written Party Discovery

       (a) Within twenty-one (21) days following the entry of this Fourth

  Amended CMO, counsel for Hospital Defendants in a Federal Flint

  Legionella Case shall file with the Court a disclosure of Prior Rule 30

  Discovery, Prior Rule 33 Discovery, and Prior Rule 36 Discovery

  conducted in any State Flint Legionella Case in accordance with Section

  1(C)(3) (prior depositions) and Section 1(D)(5)(b) (written discovery).

       (b) Counsel for parties in a Federal Flint Legionella Case may

  request copies of Prior Legionella Discovery in accordance with Section

  1(C)(3)(a) (prior depositions) and Section 1(D)(5)(b) (written discovery).

  The recipient of the request shall provide copies of the requested

  materials to requesting counsel within twenty-one (21) days of the

  request.


                                      76
Case 5:16-cv-10444-JEL-MKM ECF No. 1162 filed 06/10/20   PageID.28416   Page 77 of
                                      89



       (c) Prior Legionella Discovery disclosed pursuant to the Fourth

  Amended CMO is subject to the Confidentiality Order (Exhibit C).

       (2) FOIA Materials and Prior Third-Party Discovery

       (a) Within twenty-one (21) days following the entry of the Fourth

  Amended CMO, counsel for Class Plaintiffs will provide to other counsel

  in the Federal Flint Legionella Cases an inventory of FOIA Materials

  obtained by counsel in any Flint Water Case prior to the entry of the

  Fourth Amended CMO. To facilitate the disclosure of FOIA Materials,

  within seven (7) days following the entry of the Fourth Amended CMO,

  counsel for parties in a Federal Flint Legionella Case shall give written

  notice to counsel for Class Plaintiffs of any FOIA Materials obtained in

  connection with a Flint Water Case following the prior FOIA disclosures.

       (b) Counsel for a party in a Federal Flint Legionella Case may

  request copies of such FOIA Materials in accordance with Section

  II(B)(2). The recipient of the request shall provide copies of the requested

  materials to requesting counsel within twenty-one (21) days of the

  request.

       (c) Within twenty-one (21) days following the entry of the Fourth

  Amended CMO, counsel for Class Plaintiffs will distribute to counsel for


                                      77
Case 5:16-cv-10444-JEL-MKM ECF No. 1162 filed 06/10/20   PageID.28417   Page 78 of
                                      89



  the parties in the Federal Flint Legionella Cases an updated inventory of

  documents obtained by way of documents-only subpoenas to non-parties

  obtained by counsel in any Flint Water Case served in accordance with

  Section II(A) (Documents-Only Subpoenas to Non-Parties) before the

  entry of the Fourth Amended CMO. To facilitate the updated inventory,

  counsel for parties in a Federal Flint Legionella Case will give written

  notice to counsel for Class Plaintiffs of documents obtained in response

  to prior documents-only subpoenas to non-parties.

       (d) Counsel for a party in a Federal Flint Legionella Case may

  request copies of documents obtained by other parties way of documents-

  only subpoenas to non-parties in accordance with Section II(A)(4) and any

  subsequent orders pertaining to the allocation of costs for non-party

  document subpoenas. The recipient of the request shall provide copies of

  the requested materials to requesting counsel within twenty-one (21)

  days of the request.

       (3) Confidentiality

       If any Prior Legionella Discovery is subject to the terms of any

  confidentiality or other protective order or is otherwise designated as

  confidential by the original producing party, disclosure to other counsel


                                      78
Case 5:16-cv-10444-JEL-MKM ECF No. 1162 filed 06/10/20   PageID.28418   Page 79 of
                                      89



  is not required unless the requesting counsel has agreed in writing to be

  bound by the Confidentiality Order attached as Appendix C.

       C.    Discovery in Federal Flint Legionella Cases

       (1) Discovery

       (a) Rule 45 Discovery: Beginning twenty-one (21) days following the

  entry of the Fourth Amended CMO, and only when specifically

  authorized by the Court, counsel for parties in a Federal Flint Legionella

  Case may proceed with the issuance of documents-only subpoenas to non-

  parties in accordance with Section II (Preliminary Discovery), the Order

  Permitting Service of Non-Party Document Subpoenas (ECF No. 502),

  and the Further Order Regarding Non-Party Document Subpoenas (ECF

  No. 501). Counsel shall endeavor to avoid service of documents-only

  subpoenas to non-parties that are duplicative of the subpoenas already

  served in any Flint Water Case.

       (b) Fact Sheets: Within seven (7) days from entry of the Fourth

  Amended CMO, Co-Liaison Counsel and counsel for defendants in the

  Federal Flint Legionella Cases shall submit to the Court an agreed-upon

  form of a plaintiff fact sheet. If agreement upon fact sheets cannot be




                                      79
Case 5:16-cv-10444-JEL-MKM ECF No. 1162 filed 06/10/20   PageID.28419   Page 80 of
                                      89



  reached, the parties will notify the Court, and the issue will be resolved

  during the next discovery dispute or status conference agenda.

       (2) Written Discovery

       (a) Rule 33, Rule 34 and Rule 36 Discovery from Plaintiffs:

  Beginning twenty-one (21) days following the entry of the Fourth

  Amended CMO, counsel for the defendants in the Federal Flint

  Legionella Cases may serve each plaintiff in a Federal Flint Legionella

  Case a single joint set of 30 Interrogatories, 30 Requests for Production

  of Documents, and 30 Requests for Admission. Before service of any Rule

  33, Rule 34, or Rule 36 Discovery, counsel for defendants will coordinate

  to develop the joint set of discovery requests, to ensure that the requests

  are not duplicative of Prior Discovery and that plaintiffs shall not need

  to respond to the same request twice.

       (b) Rule 33, Rule 34 and Rule 36 Discovery from Defendants:

  Beginning twenty-one (21) days following the entry of the Fourth

  Amended CMO, Co-Liaison Counsel in the Federal Flint Legionella

  Cases may serve a single joint set of 30 Interrogatories, 30 Requests for

  Production of Documents, and 30 Requests for Admission on each

  defendant (or, in the case of the VNA Defendants, the LAN Defendants,


                                      80
Case 5:16-cv-10444-JEL-MKM ECF No. 1162 filed 06/10/20   PageID.28420   Page 81 of
                                      89



  and the Hurley Defendants, on each group of defendants) in a Federal

  Flint Legionella Case that are not duplicative of Rule 33, Rule 34 and

  Rule 36 Discovery exchanged in other Flint Water Cases. These discovery

  requests may be served divided up into sets, but no more than a total of

  thirty (30) may be served on any defendant or group of defendants unless

  otherwise agreed by all interested parties or with leave of Court.

       Before service of any Rule 33, Rule 34, or Rule 36 Discovery, Co-

  Liaison Counsel will coordinate with counsel for individual plaintiffs to

  develop the joint set of discovery requests, to ensure that the requests are

  not duplicative of Prior Discovery, and that defendants shall not need to

  respond to the same request twice.

       (c) Rule 33, Rule 34 and Rule 36 Co-Defendant Discovery From

  Hospital Defendants: Beginning twenty-one (21) days following entry of

  the Fourth Amended CMO, counsel for the defendants in a Federal Flint

  Legionella Case (or, in the case of the VNA Defendants and LAN

  Defendants, each group of defendants) may serve a single joint set of up

  to 30 Interrogatories, 30 Requests for Production of Documents, and 30

  Requests for Admission on any Hospital Defendant (or, in the case of the

  Hurley Defendants, on each group of co-defendants) in a Federal Flint


                                       81
Case 5:16-cv-10444-JEL-MKM ECF No. 1162 filed 06/10/20   PageID.28421   Page 82 of
                                      89



  Legionella Case that are not duplicative of Rule 33, Rule 34 and Rule 36

  Discovery previously exchanged in other Flint Water Cases. These

  discovery requests may be served divided up into sets, but no more than

  a total of thirty (30) Interrogatories, Requests for Production of

  Documents, and Requests for Admission may be served on any Hospital

  Defendant unless otherwise agreed by all interested parties or with leave

  of Court.

       (d) Rule 33, Rule 34 and Rule 36 Hospital Defendant Discovery

  From Co-Defendants: Beginning twenty-one (21) days following entry of

  the Fourth Amended CMO, counsel for the Hospital Defendants in a

  Federal Flint Legionella Case (or, in the case of the Hurley Defendants,

  each group of defendants) may serve a single joint set of up to 30

  Interrogatories, 30 Requests for Production of Documents, and 30

  Requests for Admission on any co-defendant in a Federal Flint Legionella

  Case that are not duplicative of Rule 33, Rule 34 and Rule 36 Discovery

  previously exchanged in other Flint Water Cases. These discovery

  requests may be served divided up into sets, but no more than a total of

  thirty (30) Interrogatories, Requests for Production of Documents, and

  Requests for Admission may be served by the Hospital Defendants on any


                                      82
Case 5:16-cv-10444-JEL-MKM ECF No. 1162 filed 06/10/20   PageID.28422   Page 83 of
                                      89



  co-defendant unless otherwise agreed by all interested parties or with

  leave of Court.

       No defendant may serve such requests on any Hospital Defendant

  which is not a current co-defendant with it in at least one of the Federal

  Flint Legionella Cases.

       (e) All other aspects of written discovery in the Federal Flint

  Legionella Cases shall be conducted in accordance with the provisions of

  the CMO, including but not limited to Section I (Discovery Coordination

  Protocol) and Section III (Written Discovery).

       (3) Depositions

       (a) Fact Witness Depositions

       (i) Beginning twenty-one (21) following the entry of the Fourth

  Amended CMO, counsel for parties in a Federal Flint Legionella Case

  may notice depositions of fact witnesses who have not previously been

  deposed in a Flint Water Case, in accordance with the provisions of CMO,

  including but not limited to Section I (Discovery Coordination Protocol)

  and Section V (Fact Witness Depositions).

       (ii) Fact witness depositions shall be conducted in accordance with

  the provisions of Section V (Fact Witness Depositions).


                                      83
Case 5:16-cv-10444-JEL-MKM ECF No. 1162 filed 06/10/20   PageID.28423   Page 84 of
                                      89



       (iii) Nothing in this section shall limit the ability of counsel for the

  parties in the consolidated putative class action Waid v. Snyder, No. 16-

  cv-10444 to notice fact witness depositions; however, with respect to fact

  witnesses with knowledge of matters that are of common relevance to

  Waid and the individual Federal Flint Legionella Cases, counsel for the

  parties shall coordinate on the timing and sequence of such depositions,

  so as to avoid the need for such witnesses to be deposed more than once.

       (b) Depositions of Health Care Providers

       (i) Because of the large number of plaintiffs and, potentially there

  are some types of witnesses whose testimony cannot practically be taken

  only once, including but not limited to health care providers and others.

  Witnesses of these types are excluded from the one-deposition-only rule.

       (ii) Counsel for parties to the Federal Flint Legionella Cases shall

  abide by the provisions of Section V(B)(1) in order to seek to minimize the

  unavoidable burden that will be imposed on witnesses of these types.

       (4) Plaintiff Examinations

       As set forth in Section VI (Plaintiff Examinations), the schedule for

  examinations of the plaintiffs in the individual cases will be pursuant to

  Section X (Bellwether Trial Proceedings in the Individual Cases).


                                      84
Case 5:16-cv-10444-JEL-MKM ECF No. 1162 filed 06/10/20    PageID.28424    Page 85 of
                                      89



        (5) Expert Witnesses

        Expert witness discovery in the individual Federal Flint Legionella

  Cases shall be governed by the Federal Rules of Civil Procedure and

  Section VII (Expert Witnesses).

  XII. Discovery Dispute Protocol

        (1) Conduct a meet and confer on the issue.

        (2) If the parties reach an impasse, email Abigail DeHart

  (Abigail_DeHart@mied.uscourts.gov)            and       Leslie         Calhoun

  (Leslie_Calhoun@mied.uscourts.gov) with two or three sentences

  indicating the nature of the dispute, copied to the executive committee

  for defendants,7 co-lead interim class counsel, and co-liaison counsel. This

  email must indicate that there has been a meet and confer on the issue

  and that there is an impasse. All relevant parties to the dispute must be

  copied on this email. The dispute must be submitted by the previous

  Thursday at 2:00pm in order to be considered for resolution the following




        7 The executive committee for defendants is (1) Philip Erickson for LAN
  Defendants, (2) Alaina Devine for VNA Defendants, (3) Charles Barbieri for MDEQ
  Defendants, (4) William Young Kim for City Defendants, (5) Craig Thompson for
  Rowe Defendants, (6) Susan Smith for McLaren Defendants, (7) Richard Kuhl for
  State Defendants, and (8) Michael Williams for the United States Defendant.
                                        85
Case 5:16-cv-10444-JEL-MKM ECF No. 1162 filed 06/10/20   PageID.28425   Page 86 of
                                      89



  Wednesday. The Court will set forth its availability for these conferences

  in the order that follows each monthly status conference.

       (3) The Court will then accept the topic for a biweekly conference

  call, authorize briefing on the topic, or place the issue on the agenda for

  the next status conference. The parties will learn of the Court’s decision

  after the agenda for the next call is set and docketed.

       (4) If the topic is accepted for the biweekly conference call, then

  pursuant to the timeline specified in the agenda, parties to the dispute

  must submit a one-page, single-spaced summary of the issue via email to

  Ms. DeHart and Ms. Calhoun. Do not file these on the docket. The

  disputed request may be attached to the one-page summary of the issue.

       (5) The Court will generally convene a one-hour conference call as

  needed every two weeks on Wednesday afternoons, usually at 2:00 pm.

  These calls will not normally be on the record. If a party seeks to have

  the dispute on the record, then this must be requested in advance of the

  call by email.




                                      86
Case 5:16-cv-10444-JEL-MKM ECF No. 1162 filed 06/10/20   PageID.28426   Page 87 of
                                      89



  XIII. Pretrial Motions and Completion Date for Discovery

       Unless otherwise mentioned above, the date by which all pretrial

  motions shall be filed and the completion date for discovery will be

  established by the Court at a later date.

  XIV. Definitions

       (1) “Privileged Communications” mean attorney/client privileged

  communications, communications that constitute protected work

  product, and communications with experts that are protected from

  disclosure by Federal Rule of Civil Procedure 26(b)(4).

        (2) "Co-Lead Class Counsel" means the attorneys appointed from

  time to time by the Court to serve in that capacity as well as persons

  authorized by those persons to act in their stead. (ECF No. 696.)

       (3) "Co-Liaison Counsel " means the attorneys appointed from time

  to time by the Court to serve in that capacity as well as persons

  authorized by those persons to act in their stead. (Id.)

       (4) "Defense Executive Committee" means the attorneys appointed

  from time to time by the Court to serve in that capacity as well as persons

  authorized by those persons to act in their stead. (ECF No. 260 adopting

  ECF No. 241.)


                                      87
Case 5:16-cv-10444-JEL-MKM ECF No. 1162 filed 06/10/20   PageID.28427   Page 88 of
                                      89



       (5) “Carthan” means the consolidated putative class action case

  Carthan v. Snyder, No. 16-cv-10444.

       (6) “Individual Cases” means cases filed by persons that are set

  forth in Short Form Complaints and the Master Complaint, in accordance

  with the order dated November 17, 2017. (ECF No. 260.)

           (7) “Plaintiffs” means the putative class representatives in

  Carthan and the plaintiffs in the Individual Cases, collectively.

       (8) “VNA Defendants” means Veolia North America, LLC, Veolia

  North America, Inc., Veolia Water North America Operating Services,

  LLC, insofar as each of the above individuals and entities remain as a

  party.

       (9) “LAN Defendants” means Lockwood, Andrews, & Newnam,

  P.C., Lockwood, Andrews, & Newnam, Inc., Leo A. Daly Company,

  insofar as each of the above individuals and entities remain as a party.

  XV. Appendices

  A.   Exhibit A – Document Production Protocol [ECF No. 371-1]
  B.   Exhibit B – Sample Short Form Non-Party at Fault Filing for
       Individual Actions
  C.   Exhibit C – Confidentiality Order [ECF No. 299]
  D.   Exhibit D – Addendum to the Confidentiality Order [ECF No. 790]
  E.   Exhibit E – Home Inspection Protocol

  Dated: June 10, 2020                     s/Judith E. Levy

                                      88
Case 5:16-cv-10444-JEL-MKM ECF No. 1162 filed 06/10/20   PageID.28428   Page 89 of
                                      89



  Ann Arbor, Michigan                      JUDITH E. LEVY
                                           United States District Judge

                       CERTIFICATE OF SERVICE

        The undersigned certifies that the foregoing document was served
  upon counsel of record and any unrepresented parties via the Court’s
  ECF System to their respective email or First Class U.S. mail addresses
  disclosed on the Notice of Electronic Filing on June 10, 2020.

                                           s/William Barkholz
                                           WILLIAM BARKHOLZ
                                           Case Manager




                                      89
